 

ACCOUNT PURCHASE AGREEMENT

This Account Purchase Agreement dated as of June 13, 2013, is entered into
between Wells Fargo Bank, National Association (together with its participants,
successors and assigns, “WFBC”) and Accountabilities, Inc., a Delaware
corporation (the “Customer”).

Article 1.


Purpose of Agreement

.

Purpose of Agreement.  The Customer desires to sell, transfer and assign to WFBC
all of the Customer’s right, title and interest in certain of its Accounts, all
Related Rights with respect thereto and all proceeds of the foregoing and WFBC
desires to purchase all of the Customer’s right, title and interest in such
Accounts, all Related Rights with respect thereto and all proceeds of the
foregoing on the terms and conditions set forth herein.  The purchase of
Accounts and Related Rights hereunder shall be full recourse and shall be on a
notification of assignment basis.  The purpose of this Agreement is commercial
in nature and not for household, family or personal use.  Terms which are not
defined herein shall have the meaning set forth in the Uniform Commercial Code
as adopted in the State of Colorado.  The Customer acknowledges and agrees that
WFBC has not made any representations or warranties concerning the tax,
accounting or legal characteristics of the transaction set forth herein and in
the Related Documents and that the Customer has obtained and relied upon such
tax, accounting and legal advice from its own experts concerning such
transaction as it deems appropriate.

.


Definitions

.

“Acceptable Account” means an Account, in an amount equal to the aggregate face
amount of such Account, net of any credits or allowances of any nature, which
(a) conforms to the representations, warranties and terms set forth herein and
(b) is not an Unacceptable Account as defined below.

.

“Account” means any right of payment of the net amount for goods sold, or leased
and delivered or services rendered in the ordinary course of the Customer’s
business which is not evidenced by an instrument or chattel paper.

.

“Account Debtor” means the Customer’s customer or any other Person owing money
to the Customer with respect to an Account.

.

“Affiliate” means (a) any Person that directly, or indirectly through one or
more intermediaries, controls another Person (as used in this Section 2.04, a
“Controlling Person”) or (b) any Person which is controlled by or is under
common control with a Controlling Person.  As used herein, the term “control”
means possession, directly or indirectly, of the power to vote ten percent (10%)
or more of any class of voting securities of a Person or to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

.

“Affiliate Account Purchase Agreements” means (a) the Account Purchase Agreement
by and between Insurance Overload Services, Inc. and WFBC dated as of August 27,
2010,



 

--------------------------------------------------------------------------------

 

 

(b) the Account Purchase Agreement by and between Corporate Resource Development
Inc. and WFBC dated as of November 2, 2010, (c) the Account Purchase Agreement
by and between Diamond Staffing Services, Inc. and WFBC dated as of January 31,
2011, and (d) the Amended and Restated Account Purchase Agreement by and between
TS Staffing Services, Inc. and WFBC dated as of November 21, 2011.

.

“Aggregate Facility Maximum” means $67,500,000, which amount may be reduced,
from to time and at the election of WFBC in its sole discretion if a Participant
defaults under its participation arrangement with WFBC or if such participation
arrangement is terminated, by an amount determined by WFBC in its sole
discretion, which amount shall not exceed the amount of any participating
interests in the interests of WFBC hereunder sold by WFBC to a Participant.

.

“Agreement” means this Account Purchase Agreement.

.

“Assignment and Schedule of Accounts” means an Assignment and Schedule of
Accounts, in form and substance acceptable to WFBC in its sole discretion.

.

“Business Day” means a day on which the Federal Reserve Bank of New York is open
for business.

.

“Change of Control” means the occurrence of any of the following events:    Any
Person or “group” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934) who does not have an ownership interest in the
Customer on the Closing Date is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that any
such Person, entity or group will be deemed to have “beneficial ownership” of
all securities that such Person, entity or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of more than ten percent (10%) of the voting
power of all classes of ownership of the Customer.

.

“Closing Date” means June 13, 2013.

.

“Collateral” shall mean all of the following property of the Customer whether
now owned or existing or hereafter created or acquired or arising, or in which
the Customer now has or hereafter acquires any rights, and wheresoever located: 
(a) all Purchased Accounts and all of the Related Rights; (b) all Accounts; (c)
all chattel paper (including electronic chattel paper); (d) all inventory and
goods; (e)  all equipment; (f) all commercial tort claims; (g) all documents
(including warehouse receipts, bills of lading, and other documents of title);
(h) all general intangibles (including (i) payment intangibles, (ii)
intellectual property and (iii) all other choses in action, causes of action,
actions, suits, and other legal proceedings of any kind); (i) all instruments;
(j) all investment property; (k) all letters of credit and letter of credit
rights; (l) all supporting obligations; (m) the Collected Reserve Account and
all monies and other things of value contained in the Collected Reserve Account;
(n) all of the Customer’s  deposit accounts and all of the Customer’s  blocked
accounts, lockbox accounts or collateral accounts established with or for the
benefit of WFBC, and all items in any lockbox established with or for the
benefit of WFBC; (o) all Records and all other tangible and electronic books and
records of the Customer (including all mail and electronic mail); (p) all
amendments, modifications, products,



2

 

--------------------------------------------------------------------------------

 

 

replacements, and substitutions to any of the foregoing; (q) in the case of all
goods set forth above, all accessions; (r) all accessories, attachments, parts,
equipment and repairs now or hereafter attached or affixed to or used in
connection with any goods set forth above; (s) all warehouse receipts, bills of
lading and other documents of title now or hereafter covering any goods set
forth above; (t) all collateral subject to the Lien of any Related Document; (u)
all money and other assets of the Customer that now or hereafter come into the
possession, custody, or control of WFBC; and (v) all proceeds (including cash,
insurance and condemnation proceeds) of, all substitutions and replacements for,
and all products of, any of the foregoing.

.

“Confidential Information” shall have the meaning set forth in Section 11.17.

.

“Collected Reserve Account” means the internal general ledger account to and
from which from time to time credits, debits and disbursements will be made in
accordance with this Agreement.

.

“D & D Account Purchase Agreement” means the Amended and Restated Account
Purchase Agreement by and between D & D Staffing, Corp. and WFBC dated as of
November 21, 2011.

.

“Event of Termination” shall have the meaning set forth in Article 9.

.

“Facility Maximum” means, subject to the availability of Acceptable Accounts and
the exercise of WFBC’s discretion as provided herein,  the Aggregate Facility
Maximum less (a) the aggregate Outstanding Balance (as defined in the applicable
Affiliate Account Purchase Agreement) of all Purchased Accounts (as defined in
the applicable Affiliate Account Purchase Agreement) under the Affiliate Account
Purchase Agreements, less (b) the sum of (i) the Outstanding Balance (as defined
in the D & D Account Purchase Agreement) of all Purchased Accounts (as defined
in the D & D Account Purchase Agreement) under the D & D Account Purchase
Agreement and (ii) any other amounts owing by D & D Staffing, Corp. to WFBC
under the D & D Account Purchase Agreement.

.

“Final Termination Date” shall have the meaning set forth in Section 11.26.

.

“Former Plan” means any employee benefit plan in respect of which the Customer
or a Subsidiary has engaged in a transaction described in Section 4069 or
Section 4212(c) of ERISA.

.

“Guarantor” means every Person now or in the future who agrees to guaranty the
obligations of the Customer to WFBC.

.

“Guaranty” means each guaranty of the obligations of the Customer to WFBC,
executed by a Guarantor in favor of WFBC.

.

“Indemnified Liabilities” shall have the meaning set forth in Section 11.07(a).
 

.

“Indemnitees” shall have the meaning set forth in Section 11.07(a).

.

“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.



3

 

--------------------------------------------------------------------------------

 

 

.

“Insolvency Proceeding” means any proceeding under Title 11 of the United States
Code or under the Bankruptcy and Insolvency Act (Canada) or the Companies
Creditors Arrangement Act (Canada), any general assignment for the benefit of
creditors, any proceeding instituted by or against a Person seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief or
composition of it or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or any proceeding seeking the entry of an
order for relief by the appointment of a receiver, trustee, custodian or similar
official for its or a substantial part of its property.

.

“LIBOR” means, as of a selected date, the greater of (a) forty-five one
hundredths of one percent (0.45%) and (b) the rate per annum (rounded upward, if
necessary, to the nearest whole 1/16th of one percent (1.0%)) determined
pursuant to the following formula:

LIBOR =

Base LIBOR

 

 

100% - LIBOR Reserve Percentage

 

(a)

“Base LIBOR” means the rate per annum for United States Dollar deposits quoted
by WFBC for the purpose of calculating the effective floating interest rate for
loans that reference Daily Three Month LIBOR as the Inter-Bank Market Offered
Rate in effect from time to time for 3 month delivery of funds in amounts
approximately equal to the principal amount of such loans.

(b)

“Daily Three Month LIBOR” means, for any day, the rate of interest equal to
LIBOR then in effect for delivery for a 3 month period.  When interest is
determined in relation to Daily Three Month LIBOR, each change in the interest
rate shall become effective each Business Day that WFBC determines that Daily
Three Month LIBOR has changed.

(c)

“LIBOR Reserve Percentage” means the reserve percentage prescribed by the Board
of Governors of the Federal Reserve System (or any successor) for “Eurocurrency
Liabilities” (as defined in Regulation D of the Federal Reserve Board, as
amended), adjusted by WFBC for expected changes in such reserve percentage
during the then current Term.

The Customer understands and agrees that WFBC may base its quotation of the
Inter-Bank Market Offered Rate upon such offers or other market indicators of
the Inter-Bank Market as WFBC in its discretion deems appropriate, including the
rate offered for U.S. Dollar deposits on the London Inter-Bank Market.  WFBC’s
determination of LIBOR shall be conclusive, absent manifest error.

.

“Lien” means any security interest, assignment (whether absolute or by way of
security), mortgage, deed of trust, pledge, lien (statutory or otherwise),
charge, encumbrance, title retention agreement or analogous instrument or
device, including without limitation the interest of each lessor under any
capitalized lease and the interest of any bondsman under any payment or
performance bond, in, of or on any assets or properties of a person or entity,
whether now owned or subsequently acquired and whether arising by agreement or
operation of law.



4

 

--------------------------------------------------------------------------------

 

 

.

“Material Adverse Effect” means any effect upon the business, operations,
property or financial or other condition of the Customer which, in the sole
determination of WFBC, materially adversely affects (a) the interest of WFBC in
the Purchased Accounts, the Related Rights or the Collateral, (b) the
collectibility and enforceability of the Purchased Accounts, the Related Rights
or the Collateral or WFBC’s rights thereunder or (c) the ability of the Customer
to perform its obligations under this Agreement or any of the Related Documents.

.

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

.

“Other Taxes” shall have the meaning set forth in Section 11.20(b).

.

“Outstanding Balance” means, for any Purchased Account, the total amount due and
payable by the Account Debtor for goods or services rendered by the Customer in
respect of such Purchased Account, after reduction for any payments, discounts,
credits, rebates, allowances, reserves, incentives, penalties or other
reductions or similar adjustments, as determined by WFBC in it sole discretion.

.

“Participant” shall have the meaning set forth in Section 11.02.

.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

.

“Permitted Lien” and “Permitted Liens” shall have the meaning set forth in
Section 6.13.

.

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint stock company, trust, unincorporated
organization or government or any agency or political subdivision of a
governmental entity.

.

“Plan” means, at a particular time, any employee benefit plan which is covered
by ERISA and in respect of which the Customer or a Subsidiary is an “employer”
as defined in Section 3(5) of ERISA.

.

“Purchase Limit” means the limit WFBC sets from time to time in its sole
discretion establishing the maximum gross face amount of Purchased Accounts
which are approved as Acceptable Accounts at any given time owed by a particular
Account Debtor.

.

“Purchase Price” means, for any Purchased Account and the Related Rights with
respect thereto, an amount equal to 90% of the gross face amount of such
Purchased Account, less any charges with respect to such Purchased Account and
less any amount of any trade discounts, credits or allowances, or any other
reductions or adjustments to such Purchased Account taken by the Account
Debtor. This percentage may be adjusted by WFBC at any time at WFBC’s sole
discretion.

.

“Purchased Account” and “Purchased Accounts” shall have the meanings set forth
in Section 3.01(a).



5

 

--------------------------------------------------------------------------------

 

 

.

“Purchased Amount” means, at any time, an amount equal to (a) the aggregate
Purchase Price,  minus (b) the aggregate amount paid to WFBC hereunder on
account of Purchased Accounts and Related Rights, net of all fees, interest,
expenses and costs hereunder.

.

“Records” means all tangible and electronic books, records, reports and other
documents and information (including hard copies of all data maintained in
databases of the Customer on tapes, disks and punch cards) maintained in respect
of the Purchased Accounts, the Related Rights, the Collateral and the Account
Debtors.

.

“Related Document” means any agreement, document, exhibit, notice or other
written communication to which the Customer is a party or which has at any time
been delivered by or on behalf of the Customer to WFBC in connection with this
Agreement, including each Guaranty and each guaranty by the Customer in favor of
WFBC.

.

“Related Rights” shall have the meaning set forth in Section 3.01.

.

“Related Security” means, with respect to the Purchased Accounts, (a) all Liens,
and all property subject thereto, from time to time purporting to secure payment
of any Purchased Account, including any security deposit, whether pursuant to
any related agreement or otherwise; (b) all of the Customer’s right, title and
interest in, to and under all guarantees, indemnities, letters of credit,
insurance policies (and proceeds and premium refunds thereof) and other
agreements or arrangements of whatsoever character from time to time supporting
or securing payment of any Purchased Account, whether pursuant to the related
agreement or otherwise; (c) all related Records; and (d) all proceeds of or
relating to the foregoing and any Purchased Account.

.

“Reorganization” means with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under PBGC Reg. § 2615 or any successor regulation thereto.

.

“Repurchase Price” means, for any Purchased Account and the Related Rights with
respect thereto, (a) the lesser of (i) the Purchase Price related to such
Purchased Account and the Related Rights with respect thereto and (ii) the
Outstanding Balance of such Purchased Account, plus (b) all fees, costs or
expenses associated with the repurchase or collection of such Purchased Account
and the Related Rights with respect thereto.

.

“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

.

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of the Customer.



6

 

--------------------------------------------------------------------------------

 

 

.

“Taxes” shall have the meaning set forth in Section 11.20(a). 

.

“Term” means, the period from the date hereof to and including August 27,
2013 and, thereafter, each subsequent twenty-four (24) month period unless WFBC
or the Customer notifies the other in writing, at least sixty (60) days prior to
the end of the current Term, that such party will deem this Agreement terminated
on the last day of the current Term. 

.

“Termination Date” means the earliest of (a) the last day of the current Term,
(b) the date WFBC terminates this Agreement pursuant to Section 3.11, (c) the
date the Customer terminates this Agreement pursuant to Section 3.11 or Section
11.02, (d) the date on which an Event of Termination described in Section
9.01(d) occurs, or (e) during the continuation of an Event of Termination, the
date on which WFBC exercises its right to cease purchasing Accounts.

.

“Unacceptable Account” means any Account which is not acceptable in WFBC’s sole
discretion including the following:

(a)

Accounts unpaid ninety (90) days or more after the invoice date;

(b)

Accounts owed by any unit of government, whether foreign or domestic (provided,
however, that Unacceptable Accounts shall not include that portion of Accounts
owed by such units of government for which the Customer has provided evidence
satisfactory to WFBC that (i) WFBC has a first priority perfected security
interest in such Accounts and (ii) such Accounts may be enforced by WFBC
directly against such unit of government under all applicable laws);

(c)

Accounts not payable in United States Dollars;

(d)

Any Account which is not an “account” or “payment intangible” within the meaning
of Article 9 of the Uniform Commercial Code of all applicable jurisdictions;

(e)

Any Account which (i) does not arise under a contract which is in full force and
effect, (ii) does not constitute the legal, valid and binding obligation of the
related Account Debtor enforceable against such Account Debtor in accordance
with its terms, (iii) is subject to counterclaim, defense or other Lien (other
than Permitted Liens), or (iv) is an executory contract or unexpired lease
within the meaning of Section 365 of the Bankruptcy Code;

(f)

Any Account which arises under a contract which (i) does not contain an
obligation to pay a specified sum of money or is subject to contingencies, (ii)
requires the Account Debtor under such contract to consent to the sale, transfer
or assignment of the rights to payment under such contract, (iii) limits or
restricts the sale, transfer or assignment (whether absolutely or by way of
security) of such contract, or (iv) contains a confidentiality provision that
purports to restrict WFBC’s exercise of rights under this Agreement, including
the right to review such contract;

(g)

Any Account which, in whole or in part, contravenes any law, rule or regulation
applicable thereto (including those relating to usury, truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy), which contravention would reasonably be
expected to have a Material Adverse Effect;



7

 

--------------------------------------------------------------------------------

 

 

(h)

Accounts owed by an Account Debtor which (i) is not acceptable to WFBC or (ii)
is located outside the United States or Canada;

(i)

Accounts owed by an Account Debtor that is insolvent, the subject of an
Insolvency Proceeding or has ceased doing business;

(j)

Accounts owed by an owner, shareholder, Subsidiary, Affiliate, officer or
employee of the Customer;

(k)

Accounts not beneficially or legally owned by the Customer immediately prior to
purchase by WFBC;

(l)

Accounts which represent indebtedness of an Account Debtor that constitutes an
illegal, invalid or unenforceable obligation of such Account Debtor to pay the
amount thereof on the maturity date stated therein;

(m)

Accounts which, upon purchase by WFBC, are not subject to a duly perfected Lien
in WFBC’s favor or which are subject to any Lien in favor of any Person other
than WFBC, including any payment or performance bond;

(n)

Accounts that have been restructured, extended, amended or modified;

(o)

Any Account whose sale, transfer or assignment (whether absolutely or by way of
security) is limited or restricted by the terms of the contract evidencing or
relating to such Account (unless such limitation or restriction has been
complied with and WFBC is satisfied in its sole discretion that the sale,
transfer or assignment of such Account hereunder is valid and effective);

(p)

That portion of Accounts that constitutes freight fees, allowances, finance
charges, service charges or sales or excise taxes;

(q)

Accounts that have been invoiced, paid or partially paid in advance of the full
delivery and acceptance of goods or the performance and acceptance of services
or in advance of the submission of such Accounts to WFBC;

(r)

Any Account which was not generated in the ordinary course of the Customer’s
business;

(s)

Any Account as to which not all of the related invoices have been made available
to WFBC in a form acceptable to WFBC, and which are not included in an
Assignment and Schedule of Accounts acceptable to WFBC in its sole discretion
prior to the proposed purchase of such Accounts;

(t)

Any Account which is subject to any asserted reduction (including any reduction
on account of any offsetting account payable of the related Account Debtor or
the Customer to an Account Debtor), cancellation, rebate or refund or any
dispute, offset, counterclaim, Lien or defense whatsoever; provided that an
Account that is subject only in part to any of the foregoing but otherwise
qualifies as an Acceptable Account (as determined by WFBC in its sole
discretion)



8

 

--------------------------------------------------------------------------------

 

 

shall be an Acceptable Account to the extent not subject to reduction,
cancellation, refund, dispute, offset, counterclaim, Lien or other defense;

(u)

Accounts which would cause the Purchase Limit for such Account Debtor to be
exceeded; 

(v)

Accounts which would cause the Purchased Amount to exceed the Facility
Maximum; and

(w)

Accounts, or portions thereof, that fail to conform to the representations and
warranties contained herein or are otherwise deemed unacceptable by WFBC in its
sole discretion.

.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of Colorado; provided, however, to the extent the law
of any other state or other jurisdiction applies to the attachment, perfection,
priority or enforcement of any Lien granted to WFBC in any of the Collateral,
“Uniform Commercial Code” means the Uniform Commercial Code as in effect in such
other state or jurisdiction for purposes of the provisions hereof relating to
such attachment, perfection, priority or enforcement of a Lien in such
Collateral.  To the extent this Agreement defines the term “Collateral” by
reference to terms used in the Uniform Commercial Code, each of such terms shall
have the broadest meaning given to such terms under the Uniform Commercial Code
as in effect in any state or other jurisdiction.

.

“Wells Receivers” shall have the meaning set forth in Section 11.17.

.

“WFBC Discount” means, with respect to each Purchased Account and the Related
Rights with respect thereto, an amount equal to the lesser of (i) the sum of
LIBOR, which interest rate shall change whenever LIBOR changes, plus six and
seventeen hundredths of one percent (6.17%) per annum, or (ii) the lawful
maximum, if any, in effect from time to time for advances to customers of the
type, in the amount, for the purposes and otherwise of the kind herein
contemplated.  Upon the occurrence and during the continuation of an Event of
Termination, with respect to each Purchased Account and the Related Rights with
respect thereto, the WFBC Discount shall be equal to the sum of LIBOR, which
interest rate shall change whenever LIBOR changes, plus nine and seventeen
hundredths of one percent (9.17%) per annum, or such lesser amount as WFBC in
its sole discretion may determine (but in no event shall such fee be more than
the lawful maximum, if any, in effect from time to time for advances of the
type, in the amount, for the purposes and otherwise of the kind herein
contemplated).  The WFBC Discount shall be calculated on the basis of a 360-day
year for the actual number of days elapsed.  WFBC may increase the WFBC Discount
if WFBC’s cost of funds increases for any reason.  Such change shall be
effective upon the actual change in WFBC’s cost of funds. 

.

“WFBC Discount Fee” shall have the meaning set forth in Section 3.08(a).

.


Purchase and Assignment of Accounts

.

Purchase and Assignment of Accounts.  Pursuant to the terms herein and in
consideration for amounts paid to the Customer on the date hereof as well as
amounts paid to the



9

 

--------------------------------------------------------------------------------

 

 

Customer during the term hereof, the Customer hereby agrees to sell, transfer
and assign to WFBC, with recourse, as absolute owner, and WFBC hereby agrees to
purchase from the Customer, during the period from the Closing Date to but
excluding the Termination Date, as of the date of each delivery of each
Assignment and Schedule of Accounts acceptable to WFBC in its sole discretion,
all of the Customer’s right, title and interest in and to the following:

(a)

Each Acceptable Account generated by the Customer which is offered for sale,
transfer and assignment by the Customer pursuant to an Assignment and Schedule
of Accounts delivered to WFBC by the Customer and accepted by WFBC in its sole
discretion (collectively, the “Purchased Accounts” and each, a “Purchased
Account”);

(b)

All rights of action (including all rights of stoppage in transit, replevin,
repossession, reclamation, setoff, detinue, repurchase and all other rights of
action of a consignor, consignee, unpaid vendor, mechanic, artisan or other
lienor) accrued or to accrue on each Purchased Account, including full power to
collect, sue for, compromise, assign, in whole or in part, or in any other
manner enforce collection thereof in the Customer’s name or otherwise;

(c)

All right, title and interest of the Customer in and to the Records, the Related
Security, all agreements, documents or instruments relating to the Purchased
Accounts and the proceeds thereof, and all deposits and other security for the
obligation of any Person under or relating to the Purchased Accounts, in each
case whether presently existing or hereafter arising, now owned or hereafter
acquired;

(d)

All inventory and goods relating to, or which by sale have resulted in,
Purchased Accounts, including all returned inventory and goods; and

(e)

All proceeds of the foregoing in any form (collectively, with the assets
described in Section 3.01(b), Section 3.01(c), and Section 3.01(d), the “Related
Rights”).

The foregoing sales, transfers and assignments do not constitute, and are not
intended to result in, an assumption by WFBC of any liability or obligation of
the Customer or any other Person in connection with the Purchased Accounts, the
Related Rights or under any agreement or instrument relating thereto.

.

Approval.  WFBC shall not purchase an Account and the Related Rights with
respect thereto unless such Account is first submitted to WFBC by the Customer
for approval.  WFBC is not obligated to buy from the Customer any Account and
the Related Rights with respect thereto that WFBC does not deem acceptable in
its sole discretion.

.

Required Forms.  When the Customer offers an Account and the Related Rights with
respect thereto to WFBC for sale, transfer and assignment, WFBC shall receive
(a) an Assignment and Schedule of Accounts, in a form satisfactory to WFBC in
its sole discretion and signed by an authorized representative of the Customer,
(b) an original invoice or an electronic equivalent thereof, either of which
must be in a form acceptable to WFBC in its sole discretion, (c) a copy of the
bill of lading if applicable, (d) proof of delivery, (e) contract, purchase
order, or purchase order number which corresponds with such invoice, as
appropriate to the business of the Customer, (f) notification of assignment and
waiver of offset signed by the applicable 



10

 

--------------------------------------------------------------------------------

 

 

Account Debtor in a form acceptable to WFBC in its sole discretion,  and (g) any
other document which WFBC may require. 

.

Purchase.  Upon approval and acceptance by WFBC of an Account and the Related
Rights with respect thereto for the sale, transfer and assignment to WFBC of
such Account and such Related Rights, WFBC shall purchase and the Customer shall
sell, transfer and assign to WFBC such Account and such Related Rights.  

.

Purchase Price.  As consideration for the sale, transfer and assignment to WFBC
of an Account and the Related Rights with respect thereto, WFBC shall pay to the
Customer the Purchase Price for such Account and such Related Rights on the
terms and conditions as stated herein.

.

Payment of Purchase Price.   Upon the sale, transfer and assignment of an
Account and the Related Rights with respect thereto to WFBC, and receipt of all
documents and forms described in Section 3.03 and upon fulfillment of all
conditions precedent to such sale, transfer and assignment as more fully set
forth herein, WFBC shall pay the Purchase Price for such Purchased Account and
such Related Rights to the Customer as follows, as determined by WFBC in its
sole discretion:   (i) WFBC shall pay such Purchase Price to the Customer or to
any third party at the Customer’s written direction to WFBC, or (ii) WFBC shall
advance such Purchase Price to the Collected Reserve Account.

.

Repurchase of Accounts.  The Customer shall (a) repurchase any and all Purchased
Accounts and the Related Rights with respect thereto, whether disputed or
undisputed, as may be requested by WFBC, from time to time in its sole
discretion, and (b) pay on demand the Repurchase Price for such Purchased
Accounts and the Related Rights with respect thereto.    In any event where
repurchase is required under this Agreement, WFBC, at its discretion, may charge
the Repurchase Price to the Customer’s Collected Reserve Account which may
create a deficit balance in the Collected Reserve Account.

.

Fees. 

(a)

WFBC Discount Fee.  The Customer shall pay WFBC a fully earned fee equal to the
product of the WFBC Discount multiplied by the aggregate Outstanding Balance of
the Purchased Accounts (the “WFBC Discount Fee”).  The WFBC Discount Fee shall
accrue daily and shall be due and payable in arrears on the last day of each
month and on the Final Termination Date.

(b)

Audit Fees.  The Customer shall pay WFBC, on demand, audit fees in connection
with any audits or inspections conducted by WFBC of the Purchased Accounts, the
Related Rights, the Collateral or the Customer’s operations or business, at the
rates established from time to time by WFBC as its audit fees, together with all
actual out of pocket costs and expenses incurred in conducting any such audit or
inspection; provided that the Customer shall not, with the exception of fees,
costs, and expenses incurred during the continuation of an Event of Termination,
be required to reimburse WFBC for more than two (2) such audits or inspections
in any calendar year.



11

 

--------------------------------------------------------------------------------

 

 

(c)

Termination Fee.    If the Termination Date occurs before the last day of the
then current Term, including any renewal Terms, in addition to any and all other
amounts due hereunder, the Customer shall pay to WFBC an early termination fee
equal to the product of (i) one percent (1.0%) times the Aggregate Facility
Maximum times (ii) a fraction, the numerator of which is the average Purchased
Amount for the six-month period ending on the date such termination fee is paid
and the denominator of which is the sum of the average Purchased Amount for the
six-month period ending on the date such termination fee is paid plus the
average Purchased Amount (as defined in each Affiliate Account Purchase
Agreement) for the six-month period ending on the date such termination fee is
paid under each Affiliate Account Purchase Agreement.

.

Mandatory Payments.  Unless WFBC shall otherwise consent in a written agreement
that sets forth the terms and conditions which WFBC in its discretion may deem
appropriate, if the Purchased Amount is at any time greater than the Facility
Maximum, the Customer shall pay to WFBC, upon demand, the amount necessary to
eliminate such excess.  Any such payment received by WFBC under this Agreement
may be applied to the amounts owing to WFBC from the Customer, in such order and
in such amounts as WFBC in its sole discretion may determine from time to time.

.

Collected Reserve Account and Reporting and Statement of Account.   

(a)

After collection by WFBC of a Purchased Account and the Related Rights with
respect thereto, if any, WFBC shall credit the Collected Reserve Account with
the amount collected on such Purchased Account and such Related Rights
less:  (i) the Purchase Price, and (ii) any fees, expenses or charges owed to
WFBC as more fully described herein.  Any fee, charge or other obligation of the
Customer under this Agreement or any Related Document may be charged against the
Collected Reserve Account in WFBC’s sole discretion.    Provided no Event of
Termination has occurred and is continuing, or any event has occurred which with
the passage of time or notice would be an Event of Termination, any available
balance held in the Collected Reserve shall be released twice weekly to the
Customer or to any third party, at the Customer’s written direction to WFBC. 
Upon the occurrence and during the continuation of an Event of Termination, or
the continuation of an event which with the passage of time or notice would
become an Event of Termination, WFBC may hold any balance in the Collected
Reserve Account as Collateral for any obligations of the Customer to WFBC and
WFBC may charge any such obligations against the Collected Reserve Account in
its sole discretion. 

(b)

On a weekly basis, or as otherwise determined by WFBC at its sole discretion,
WFBC shall prepare, and make available to the Customer through WFBC’s online
reporting system referred to as “Commercial Electronic Office” or any
replacement thereof, an accounting of the purchases, collections, and amounts
credited to or charged against the Collected Reserve Account during that week or
other period.  Should such a statement of account indicate a deficit balance,
such balance shall be due and payable and the Customer shall immediately pay to
WFBC the amount of such deficit plus accrued interest on such deficit balance. 
Interest shall accrue on any deficit balance at the annual rate of eighteen
percent (18%), calculated on a daily basis, not to exceed the applicable legal
limit, until such deficit is paid in full.



12

 

--------------------------------------------------------------------------------

 

 

.

Termination of this Agreement.  The Customer may terminate this Agreement at any
time if it (a) gives WFBC at least thirty (30) days advance written notice prior
to the proposed Termination Date and (b) pays WFBC applicable termination fees
in accordance with the terms of this Agreement.  If the Customer terminates this
Agreement, on such Termination Date, (x) all amounts due hereunder shall be
immediately due and payable and (y) the Customer shall repurchase all
outstanding Purchased Accounts and the Related Rights with respect thereto and
immediately pay the Repurchase Price for such Purchased Accounts and the Related
Rights with respect thereto.  If any Affiliate Account Purchase Agreement is
terminated, then, in WFBC’s sole discretion, WFBC may terminate this Agreement,
and (x) all amounts due hereunder, including applicable termination fees, shall
be immediately due and payable and (y) the Customer shall repurchase all
outstanding Purchased Accounts and the Related Rights with respect thereto and
immediately pay the Repurchase Price for such Purchased Accounts and the Related
Rights with respect thereto. 

.

Sole Property.  Once WFBC has purchased an Account, any and all payments from
whatever source as to such Purchased Account are the sole property of WFBC.

.

Credit Risk.  The purchase of Accounts hereunder shall be on a full recourse to
Customer basis.

.

Miscellaneous Payments.  Should WFBC receive a duplicate payment on a Purchased
Account or other payment which is not identified, WFBC shall carry these sums as
open items in its accounting, shall return any duplicate payment to the Account
Debtor or apply such unidentified payment pursuant to the terms hereof upon
proper identification and documentation and shall use commercially reasonable
efforts to notify the Customer thereof (provided that WFBC’s failure to do so
shall not be a breach of this Agreement).  In the event WFBC receives payment on
an Account which has not been purchased hereunder and can be identified as being
the property of the Customer, such payment will be credited to the Collected
Reserve Account and released in accordance with this Agreement.

.

Misdirected Payments.  With respect to misdirected payments, whenever any
payment on any Purchased Account comes into the Customer’s possession, the
Customer shall hold such payment in trust and safekeeping, as the property of
WFBC, and immediately turn over to WFBC such payment in the same form as it was
received by the Customer to WFBC. The Customer shall pay a misdirected payment
fee in the amount of fifteen percent (15%) of the amount of any payment on
account of a Purchased Account which has been received by the Customer and not
delivered in kind to WFBC on the next Business Day following the date of receipt
by the Customer.  Further, the Customer shall segregate and hold in trust and
safekeeping, as the property of WFBC, and immediately turn over to WFBC, any
goods or inventory returned to, reclaimed or repossessed by the Customer which
constitute Related Rights related to a Purchased Account.

.

Repayment of Account Debtor.  In the event WFBC is required to repay any Account
Debtor for a payment received by WFBC on an Account or Related Right, the amount
of the repayment by WFBC shall be an obligation of the Customer to WFBC whether
or not this Agreement has been terminated.  In the event the Customer receives a
payment from WFBC to which the Customer has no rights, repayment of the funds to
WFBC is an obligation of the



13

 

--------------------------------------------------------------------------------

 

 

Customer to WFBC whether or not this Agreement has been terminated.  In either
event, if the obligation is not paid upon five (5) days notice of the obligation
to pay from WFBC to the Customer, WFBC may file a financing statement in
connection with the security interest granted herein (if necessary) or otherwise
perfect its interest in the Collateral and exercise any and all rights it has
under this Agreement, any Related Document or otherwise to collect the amounts
due.

.

Hold Harmless.  The Customer shall hold WFBC harmless against any Account Debtor
ill will arising from WFBC’s collecting or attempting to collect on any
Purchased Account and the Related Rights with respect thereto, provided that
WFBC acts in a commercially reasonable manner.

.

Book Entry.  The Customer shall, immediately upon sale to WFBC of each Account
and the Related Rights with respect thereto, make proper entries on its books
and records disclosing the absolute sale of such Accounts to WFBC on said books
and records and other documents as so directed by WFBC.

.

Third Party Information.  In the event WFBC provides financial information to
the Customer regarding a third party, whether by setting a Purchase Limit, at
the request of the Customer or otherwise, the Customer understands that WFBC is
not making any representations or warranties or expressing an opinion as to the
creditworthiness of any such third party.

.

Payment Terms.

(a)

All accrued and unpaid fees, expenses, default interest, costs and any other
amounts due from the Customer shall be due and payable (i) on the date set forth
herein or, if no date is set forth herein, upon demand by WFBC, and (ii) on the
Final Termination Date.  Whenever any payment to be made hereunder shall be
stated to be due on a day which is not a Business Day, such payment may be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of the fees, expenses, interest, costs and
any other amounts due hereunder, as the case may be.

(b)

All amounts to be paid by or deposited hereunder will be paid or deposited not
later than 1:00 p.m. (Denver, Colorado time) on the day when due in same day
funds.  All computations of interest and fees shall be calculated for the actual
days elapsed based on a 360 day year.

(c)

Amounts due to WFBC hereunder shall be remitted to WFBC in United States
Dollars.

(d)

The Customer shall pay, as a full recourse obligation, all fees, interest, costs
and expenses, including all amounts payable under Section 11.07.

(e)

The Customer will pay on demand to WFBC interest (before and after default and
before and after judgment, with interest on overdue interest at the same rate)
on all amounts not paid to or deposited when due hereunder (other than amounts
due under Section 3.10(b)) at a rate equal to LIBOR, which interest rate shall
change whenever LIBOR changes, plus nine and seventeen hundredths of one percent
(9.17%) per annum calculated daily.



14

 

--------------------------------------------------------------------------------

 

 

(f)

The Customer will make all payments required to be made by it hereunder without
deduction or setoff regardless of any defense or counterclaim.

(g)

The Customer acknowledges that (i) WFBC may maintain records of the Purchased
Amount, all Purchased Accounts, all proceeds of Collateral and all amounts paid
by the Customer to WFBC hereunder, including all fees, interest, costs and
expenses; (ii) such records shall, absent manifest error, be conclusive evidence
thereof and (iii) the failure of WFBC to maintain any such records shall not
limit or otherwise affect the obligations of the Customer or the rights and
remedies of WFBC hereunder or under any Related Document.

(h)


Conditions Precedent

.

Conditions Precedent to Initial Purchase.  Prior to the initial purchase
hereunder, the Customer shall deliver to WFBC, unless waived by it, the
following items and documents, in form and substance satisfactory to WFBC:

(a)

an executed copy of this Agreement;

(b)

(i) a certificate of an officer of the Customer containing a copy of its
articles of incorporation and bylaws, an appropriate resolution of its
directors, and the names and true signatures of the officers authorized to sign
this Agreement and the Related Documents on its behalf, and (ii) a certificate
of an officer of the Customer containing the names and true signatures of the
officers authorized to sign all reports and other submissions under this
Agreement and the Related Documents on its behalf, on which certificates WFBC
shall be entitled to conclusively rely until such time as WFBC receives from the
Customer a replacement certificate meeting the requirements of this Section
4.01(b)(i) or (ii), as the case may be;

(c)

a certificate of status, good standing or compliance in respect of the Customer
issued by its jurisdiction of incorporation and a certificate of status, good
standing or compliance in respect of the Customer issued by the appropriate
authorities in each jurisdiction in which the Customer is required to be
registered in order to conduct its business;

(d)

a guaranty by the Customer guaranteeing the obligations owing under each
Affiliate Account Purchase Agreement;

(e)

an amendment to each Affiliate Account Purchase Agreement;

(f)

a  tri-party agreement by and among the Customer, TS Employment Inc. and WFBC;

(g)

favorable legal opinions of counsel to the Customer, in form and substance
satisfactory to WFBC;

(h)

executed copies of all discharges and releases, if any, necessary to discharge
or release all Liens (other than Permitted Liens) and other rights or interests
of any Person in the Purchased Accounts, the Related Rights or the Collateral
previously granted by the Customer, together with file stamped copies of the
relevant UCC-3 financing statements;



15

 

--------------------------------------------------------------------------------

 

 

(i)

current searches of appropriate filing offices showing that (i) no Liens have
been filed and remain in effect against the Customer except Permitted Liens or
Liens held by Persons who have agreed in writing that upon receipt of proceeds
of the initial purchase, they will satisfy, release or terminate such Liens in a
manner satisfactory to WFBC, and (ii) WFBC has duly filed all financing
statements necessary to perfect its Lien on the Purchased Accounts, the Related
Rights and the Collateral to the extent it is capable of being perfected by
filing, and such other similar instruments or documents as may be necessary and,
in WFBC’s reasonable discretion, advisable under any applicable statute to
perfect, record or protect WFBC’s interest in the Purchased Accounts, the
Related Rights or the Collateral;

(j)

payment of all fees due under the terms of this Agreement through the date of
the initial purchase and payment of all expenses incurred by WFBC and through
such date and that are required to be paid by the Customer under this
Agreement; 

(k)

a payoff letter from Amerisource Funding, Inc.;

(l)

an amendment to the participation agreement between WFBC and Sterling National
Bank; and

(m)

such other approvals, opinions or documents as WFBC in its sole discretion may
require.

.

Conditions Precedent to Subsequent Purchases.  Each subsequent purchase of an
Account and the Related Rights with respect thereto shall be subject to the
conditions precedent that, on the date of such purchase before and after giving
effect to such purchase, (a) the Customer has delivered to WFBC an Assignment
and Schedule of Accounts acceptable to WFBC in its sole discretion which
includes the Accounts to be purchased, (b) the representations and warranties of
the Customer hereunder are correct on and as of the date of such purchase as
though made on and as of such date, except to the extent that such
representations and warranties relate solely to an earlier date and (c) no event
has occurred and is continuing, or would result from such purchase, which
constitutes an Event of Termination or would constitute an Event of Termination
but for the requirement that notice be given or time elapse or both.

.

Initial Purchase.  The Customer authorizes WFBC to make the initial purchase
hereunder in an amount equal to the Payoff Amount (as defined in that certain
Buyout Agreement by and among WFBC, the Customer and Amerisource Funding,
Inc. dated on or about the date hereof) and to pay the proceeds thereof to
Amerisource Funding, Inc. for application to the indebtedness and obligations of
the Customer to Amerisource Funding, Inc.

.


The Customer’s Representations and Warranties

The Customer hereby represents and warrants to WFBC as follows and any request
by the Customer to sell, transfer and assign Accounts to WFBC will be deemed a
representation by the Customer that all representations and warranties in this
Article 5 are true, correct and complete as of the time of the request, unless
they relate exclusively to an earlier date:



16

 

--------------------------------------------------------------------------------

 

 

.

Existence and Trade Names.  The Customer is duly organized, validly existing and
in good standing under the laws of its jurisdiction of incorporation and is duly
qualified to carry on business in each jurisdiction in which the failure to be
so qualified could reasonably be expected to have a Material Adverse
Effect.  Attached as Exhibit A is a true, correct and complete list of (a) the
legal name of the Customer, each Affiliate of the Customer that is a party to an
Affiliate Account Purchase Agreement and STS Group, Inc. and (b) each trade
name, DBA or other fictitious name used by the Customer, each Affiliate of the
Customer that is a party to an Affiliate Account Purchase Agreement and STS
Group, Inc., which Exhibit A may be updated from time to time as set forth in
Section 6.18  Where necessary, such trade names have been properly filed and
published as required by applicable law.

.

Corporate Power and Authority.  The Customer has all requisite corporate power
and authority to execute and deliver, and to perform all of its obligations
under, this Agreement and all of the Related Documents to which it is a party.

.

Corporate Action.  The Customer has taken all necessary corporate action to
authorize the execution, delivery and performance of this Agreement and all of
the Related Documents to which it is a party.

.

Authorization.  The execution, delivery and performance by the Customer of this
Agreement and all of the Related Documents to which it is a party have been duly
authorized and do not require the consent or approval of the Customer’s
shareholders.

.

Binding Effect.  This Agreement and all of the Related Documents to which it is
a party have been duly executed and delivered by the Customer and constitute the
legally binding obligation of the Customer enforceable against it in accordance
with their terms, subject to applicable bankruptcy, reorganization, insolvency,
moratorium and other similar laws affecting creditors’ rights generally and
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding at law or in equity).

.

No Contravention; No Consent Required.  The Customer’s execution and delivery of
this Agreement or any Related Document to which it is a party and compliance
with their respective terms and conditions will not (a) result in a violation of
the Customer’s articles of incorporation or bylaws or any resolutions passed by
the Customer’s directors or shareholders; (b) result in a violation of any
applicable law, rule, regulation, order, judgment, injunction, award or decree;
(c) result in a breach of, or constitute a default under, any loan agreement,
indenture, trust deed or any other agreement or instrument to which the Customer
is a party or by which it is bound which could reasonably be expected to have a
Material Adverse Effect; (d) require any approval or consent of, or any notice
to or filing with, any governmental authority or agency having jurisdiction
except such as has already been obtained, or (e) result in, or require, the
creation or imposition of any Lien (other than Permitted Liens) upon or with
respect to any of the properties now owned or subsequently acquired by the
Customer. 

.

Chief Executive Office.  The Customer’s chief executive office is at the
location(s) set out under the Customer’s name on the signature pages to this
Agreement.  All other places of business have been disclosed on the application
provided to WFBC.



17

 

--------------------------------------------------------------------------------

 

 

.

Solvency of the Customer.  The Customer is solvent and is not subject to any
Insolvency Proceeding.

.

Taxes.  The Customer has made and shall continue to make timely payment and
remittance to applicable governmental authorities of all taxes and other amounts
required to be paid and remitted by the Customer pursuant to applicable law,
except (a) for such taxes as may be contested by the Customer in good faith and
for which appropriate reserves have been established as determined by WFBC in
its sole discretion and (b) for taxes the non-payment of which would not
materially adversely affect the interest of WFBC in the Purchased Accounts, the
Related Rights or the Collateral or the collectibility and enforceability of the
Purchased Accounts, the Related Rights or the Collateral or WFBC’s rights
thereunder.

.

Good Title; No Liens.  The Customer is, at the time of purchase of each Account
and the Related Rights with respect thereto by WFBC, the lawful owner of and has
good and undisputed title to such Account and the Related Rights with respect
thereto.  At the time of purchase, each Account and the Related Rights with
respect thereto are free from any Liens other than Permitted Liens.  Each
Account offered for sale, transfer and assignment to WFBC is an Acceptable
Account.

.

Solvency of Account Debtors.  To the best of the Customer’s information and
knowledge, each Account Debtor’s business is solvent at the time of this
Agreement and at the time each Account of such Account Debtor and the Related
Rights with respect thereto are presented to WFBC for purchase.

.

Accounts Undisputed; Transferable.  Each Account or portion thereof, as the case
may be, offered for sale, transfer and assignment to WFBC (a) is an accurate and
undisputed statement of indebtedness owed by the applicable Account Debtor to
the Customer for a certain sum which is due and payable in thirty (30) days or
less, or within such term as is agreed to by WFBC and the Customer, and (b) is
for a bona fide sale, delivery and acceptance of merchandise or performance of
services which have been received and finally accepted by such Account
Debtor.  The Customer has all rights to sell, transfer or assign such Accounts
and the Related Rights with respect thereto to WFBC and such Accounts and the
Related Rights with respect thereto are payable by the applicable Account Debtor
without offset, deduction or counterclaim.

.

No Ownership; Control of Account Debtors.  The Customer does not own, control or
exercise dominion over, in any way whatsoever, any Account Debtor or the
business of any Account Debtor for whom Accounts are to be, or have been, sold
by the Customer to WFBC.

.

Accuracy of Information.  All of the Records and all other records, statements,
books or other written information shown to WFBC by the Customer at anytime,
either before or after the signing of this Agreement, are true and accurate in
all material respects.

.

No Actions; Suits.  There is no action, suit or proceeding at law or in equity
or by or before any governmental instrumentality or other agency now pending, or
to the knowledge of the Customer, threatened against or affecting the Customer,
which if adversely determined, would have a Material Adverse Effect.



18

 

--------------------------------------------------------------------------------

 

 

.

Material Adverse Effect.  Since the date of the Customer’s most recent audited
financial statements, there has been no Material Adverse Effect.

.

TS Employment Inc.  The Customer outsources the management of human resources,
employee benefits, payroll and other services to TS Employment Inc., a
professional employer organization.  The Customer does not outsource such
services to any other Person, other than TS Employment Inc.

.


The Customer’s Covenants

The Customer agrees as follows:

.

Compliance with Governing Documents; Laws.  The Customer will comply in all
material respects with its articles of incorporation and bylaws and all
applicable laws, rules, regulations and orders with respect to it, its
properties, and all Purchased Accounts and the Related Rights with respect
thereto, and will preserve and maintain its existence, rights, franchises,
qualifications, and privileges in the jurisdiction of its organization, and
qualify and remain qualified in good standing in each jurisdiction where the
failure to be so qualified could result in a Material Adverse Effect.

.

Accounts Free from Defenses, etc.  The Customer will ensure that none of the
Accounts presented for purchase, the Purchased Accounts or the Related Rights is
subject to any defense, withholding, setoff, counterclaim, deduction, discount
or any dispute with respect to underlying goods or services, and that each such
Account and the Related Rights with respect thereto are free of any claim by the
applicable Account Debtor.

.

Compliance with Account Debtor Agreements.  The Customer will, at its own
expense, timely and fully perform and comply with all material provisions,
covenants and other promises required to be observed by it under the agreements
with its Account Debtors and under all other agreements related to any Purchased
Accounts or Related Rights.  WFBC’s exercise of any rights hereunder shall not
relieve the Customer from such obligations.  The Customer will not make any
change in the character of its business that could (a) result in a Material
Adverse Effect or (b) result in a Purchased Account becoming an Unacceptable
Account.

.

Ensure Payment of Purchased Accounts; Defend WFBC Title.  The Customer will (a)
take all steps reasonably necessary or reasonably requested by WFBC to (i)
ensure payment of all Purchased Accounts and the Related Rights with respect
thereto by the Account Debtors and (ii) defend the title of WFBC to each
Purchased Account and the Related Rights with respect thereto and the proceeds
thereof against the claims of all other Persons and (b) consult with WFBC with
respect to any actions taken pursuant to clause (a) hereof.

.

Delivery of Instruments, etc.  Upon request by WFBC after the occurrence and
during the continuation of an Event of Termination, the Customer will promptly
deliver to WFBC in pledge all instruments, documents and chattel paper
constituting Collateral or otherwise evidencing any Purchased Account or the
Related Rights with respect thereto, duly endorsed or assigned by the Customer.



19

 

--------------------------------------------------------------------------------

 

 

.

Payment Instructions.  The Customer will not issue any payment instructions to
any Account Debtor other than in accordance with the terms of this Agreement and
the Related Documents.  The Customer will not alter any electronic or other
instruction, code or password which could result in payment from an Account
Debtor being made to any Person other than WFBC.

.

Reporting Requirements.  The Customer will provide to WFBC the following:    

(a)

as soon as available and in any event within 30 days after the end of each
month, year-to-date unaudited financial statements of the Customer and its
Subsidiaries including a statement of monthly income and a balance sheet of the
Customer and its Subsidiaries, certified by an authorized officer of the
Customer and its Subsidiaries, as applicable;

(b)

as soon as available and in any event within 120 days after the Customer’s
fiscal year end, the Customer’s and each Subsidiary’s audited financial
statements prepared by an independent certified public accountant acceptable
to WFBC, which shall include the Customer’s and each Subsidiary’s balance sheet,
income statement, and statement of retained earnings, prepared, if requested by
WFBC, on a consolidated and consolidating basis to include Corporate Resource
Services, Inc. and each Subsidiary of Corporate Resource Services, Inc.;

(c)

within 30 days after the end of each month, the Customer will deliver to WFBC a
certificate in form acceptable to WFBC in its reasonable discretion which is
signed by an officer of the Customer and shall include:  (i) a compliance
certificate regarding the occurrence of an Event of Termination and (ii) a
listing by Account Debtor of the outstanding Purchased Accounts of such Account
Debtor, as of the last day of such month, determined in accordance with this
Agreement and the instructions of WFBC;  

(d)

within 30 days after the end of each month, the Customer will deliver to WFBC a
detailed accounts receivable aging and a detailed accounts payable aging, each
as of the last day of such month and each in form acceptable to WFBC in its
reasonable discretion;

(e)

promptly upon discovery, written notice of any commercial tort claims brought by
the Customer against any Person with respect to a Purchased Account, any Related
Rights or any Collateral, including the name and address of each defendant, a
summary of the facts, an estimate of the Customer’s damages, copies of any
complaint or demand letter submitted by the Customer, and such other information
as WFBC may request; and

(f)

such other information documents, records or reports in respect of the Purchased
Accounts, the Related Rights, the Collateral or the condition or operations,
financial or otherwise, of the Customer or any of its Subsidiaries as WFBC may
from time to time reasonably request.



20

 

--------------------------------------------------------------------------------

 

 

.

Notification.  Prior to purchasing any Account, WFBC may notify the Account
Debtor owing such Account of the assignment of all Accounts and instruct such
Account Debtor to make payment on all Accounts directly to WFBC.

.

Notation on Invoices.  The Customer shall make a notation on each original
invoice (or the electronic equivalent of an invoice) or other such documentation
accepted by WFBC for each Account which indicates that such Account has been
sold, transferred and assigned to WFBC.  Such notation shall read as follows or
as otherwise agreed to by WFBC in writing:

This invoice has been sold, transferred and assigned to

and is payable to:

Wells Fargo BANK, N.A.

PO Box 911494

Denver, Colorado  80291-1494

For information call 954-761-4027

 

Wire Instructions:

Wells Fargo Bank, N.A.

San Francisco, CA

ABA# 121000248

For credit to Wells Fargo/Wells Fargo Business Credit

For further credit to Accountabilities, Inc.

Acct# 6355033300

In addition, the Customer shall make a notation, in form and substance
acceptable to WFBC in its sole discretion, on any other form of documentation
accepted by WFBC for each Account and all Related Rights which indicates that
such Account and Related Rights have been sold, transferred and assigned to
WFBC.  In the event any invoice (or the electronic equivalent of an invoice) or
other form of documentation is sent or transmitted to any Account Debtor without
the notation required hereunder, a fee equal to two and one half of one percent
(2.50%) of the face amount of the related Account shall be immediately due and
payable to WFBC.

.

Directions to Account Debtors.  On or prior to the date hereof, the Customer
shall have given written directions to each Account Debtor to remit all amounts
due in respect of any Account to the address and the wiring instructions set
forth in Section 6.08.  All items deposited in the deposit account set forth in
Section 6.08 shall be subject to final payment.  If any such item is returned
uncollected, the Customer agrees to pay WFBC on demand the amount of that item. 
The Customer agrees to take any action reasonably requested by WFBC to
facilitate the foregoing.

.

No Interference.  The Customer will not under any circumstances or in any manner
whatsoever, interfere with any of WFBC’s rights under this Agreement.

.

No Sale or Assignment.  For the duration of this Agreement and for any period
thereafter as long as any obligation to repurchase or indebtedness whatsoever
remains owing by the Customer to WFBC, the Customer will not sell, transfer or
assign Accounts or any Related Rights to any party other than WFBC.



21

 

--------------------------------------------------------------------------------

 

 

.

Permitted Liens.  The Customer shall not create, incur or suffer to exist any
Lien upon any of its assets, now owned or later acquired, as security for any
indebtedness, with the exception of the following (each a “Permitted Lien”;
collectively, “Permitted Liens”):  (a) in the case of real property, covenants,
restrictions, rights, easements and minor irregularities in title which do not
materially interfere with the Customer’s business or operations as presently
conducted; (b) Liens in existence on the date of this Agreement that are
described in Exhibit B; (c) the Liens created by this Agreement or any Related
Document; and (d) purchase money Liens relating to the acquisition of equipment
not exceeding the lesser of cost or fair market value and so long as no Event of
Termination has occurred and is then in existence and none would exist
immediately after such acquisition.

.

No Modification of Invoices.  Without the prior written consent of WFBC, the
Customer will not change or modify the terms of the original invoice or
agreement with any Account Debtor or the order of payment on Accounts sold to
WFBC.

.

Material Disputes.  The Customer will promptly (but in any event within three
Business Days of obtaining knowledge thereof) notify WFBC of (a) any material
dispute between the Customer and an Account Debtor in which $50,000 or more is
in dispute, (b) the return or returns by an Account Debtor or its Affiliates to
the Customer of any product with a fair market value of $50,000 or more in the
aggregate at any one time or (c) any material claim, loss or offset of any kind
against the Customer or WFBC in excess of $50,000 asserted by an Account Debtor
owing a Purchased Account.

.

Insurance.  The Customer will maintain such insurance covering the Customer’s
business or the property of the Account Debtors as is customary and adequate for
businesses similar to the business of the Customer in an amount as is sufficient
to compensate for reasonably foreseeable loss, and promptly pay all premiums
with respect to the policies covering such insurance.  Further, the Customer
will have WFBC named as lender loss payee for such insurance.

.

Chief Executive Office; Location of Books and Records.  The Customer will notify
WFBC in writing prior to any change in the location of any of its places of
business, including the location of the Customer’s inventory or, if the Customer
has or intends to acquire any additional place of business.  The Customer will
not change its chief executive office or the office or offices where the
Customer’s books and records concerning Purchased Accounts and the Related
Rights are kept without thirty (30) days’ prior written notice to WFBC.  The
Customer will not remove any Collateral from the jurisdictions in which the
Collateral is located on the date of this Agreement without the prior written
consent of WFBC.

.

Notification of Changes; Additional Trade Names; Dissolution.  The Customer will
notify WFBC in writing at least thirty (30) days prior to any (a) proposed
change of the Customer’s legal name, jurisdiction of incorporation, identity,
legal entity, or corporate structure or (b) business dissolution.  At least
thirty (30) days prior to any use of any trade name, DBA or other fictitious
name not listed on Exhibit A on the date hereof by the Customer, any Affiliate
of the Customer that is a party to an Affiliate Account Purchase Agreement
and STS Group, Inc., the Customer will provide WFBC with an updated Exhibit A in
substantially the form of Exhibit A, which updated Exhibit A (i) shall contain
all information required by WFBC with respect to



22

 

--------------------------------------------------------------------------------

 

 

each such additional trade name, DBA or other fictitious name, (ii) shall be
executed by each of the Customer, each Affiliate of the Customer that is a party
to an Affiliate Account Purchase Agreement, STS Group, Inc.,  Corporate Resource
Services, Inc. and each other Guarantor, (iii) shall be acceptable to WFBC in
its sole discretion, (iv) shall be effective on the date that WFBC acknowledges
its acceptance of such updated Exhibit A by executing and dating such updated
Exhibit A and (v) shall replace any previous Exhibit A and be deemed the Exhibit
A to this Agreement and each Affiliate Account Purchase Agreement on the date
that WFBC acknowledges its acceptance of such updated Exhibit A by executing and
dating such updated Exhibit A.    Customer will notify WFBC in writing within
five (5) Business Days after an officer of the Customer or any Subsidiary
becomes the direct or indirect owner of twenty five percent (25%) or more of the
equity interests in the Customer.

.

Notification of Legal Proceedings.  No later than three days after discovery,
the Customer will notify WFBC in writing of (a) any litigation or other
proceeding before any court or governmental agency which seeks a monetary
recovery against the Customer in excess of $100,000 or (b) any Insolvency
Proceeding against the Customer.

.

USA PATRIOT Act.    The Customer will (i) ensure, and cause each Subsidiary to
ensure, that no equity owner shall be listed on the Specially Designated
Nationals and Blocked Person List or other similar lists maintained by the
Office of Foreign Assets Control, the Department of the Treasury or included in
any Executive Orders, (ii) not use or permit the use of the proceeds of this
Agreement or any other financial accommodation from WFBC to violate any of the
foreign asset control regulations of the Office of Foreign Assets Control or
other applicable law, (iii) comply, and cause each Subsidiary to comply, with
all applicable Bank Secrecy Act laws and regulations, as amended from time to
time, and (iv) otherwise comply with the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) as required by federal law and WFBC’s
policies and practices.

.

Transactions with Certain Affiliates.  The Customer has not entered, and shall
not enter, into any transaction with Tri-State Employment Services, Inc.,
Tri-State Employment Service Inc., D & D Staffing, Corp., any Subsidiary of
Corporate Resource Services, Inc. or any Affiliates of any of the foregoing
(other than Corporate Resource Services, Inc.),  unless in each case it is
entered into in the ordinary course of business undertaken by the Customer in
good faith and upon fair and reasonable terms no less favorable to the Customer
than the Customer would obtain in a comparable arms-length transaction.

.

Professional Employer Organizations.  The Customer will (a) provide WFBC with at
least thirty (30) days prior written notice before outsourcing any services
to any professional employer organization other than TS Employment Inc. and
(b) prior to outsourcing any services to any such professional employer
organization, deliver to WFBC a Tri-Party Agreement, in form and substance
acceptable to WFBC in its sole discretion, duly executed by the Customer and
such professional employer organization.

.

Financial Projections.  The Customer will provide to WFBC, as soon as available
and in any event within 30 days after each fiscal year end commencing with the
fiscal year ending September 30, 2012, the Customer’s projected balance sheet,
income statement and statement of cash flows for each month of the next fiscal
year, certified as accurate by the Customer’s chief



23

 

--------------------------------------------------------------------------------

 

 

financial officer and accompanied by a statement of assumptions and supporting
schedules and information, prepared on a consolidated and consolidating basis to
include Corporate Resource Services, Inc. and each Subsidiary of Corporate
Resource Services, Inc.  If the Customer fails to provide such financial
projections to WFBC within 30 days after any fiscal year end commencing with the
fiscal year ending September 30, 2012, the Customer shall pay to WFBC, as a full
recourse obligation, a fee of $50,000 for each such failure to provide such
financial projections; provided, that the payment of such fee shall not waive
any Event of Termination caused by the Customer’s failure to provide such
financial projections.

.


Security Interest

.

Security Interest/Collateral.  As further inducement for WFBC to enter into this
Agreement, the Customer hereby pledges, assigns and grants to WFBC a Lien and
security interest in the Collateral as security for the payment and performance
of any and all obligations and liabilities whatsoever of the Customer to WFBC
under this Agreement or any Related Document.   Following request by WFBC, the
Customer shall grant WFBC a Lien and security interest in all Collateral
consisting of commercial tort claims that it may have against any Person.

.

Security Documents.  The Customer authorizes WFBC, at the Customer’s expense, to
file financing statements naming the Customer or any trade name, DBA or other
fictitious name used by the Customer as debtor and describing the Purchased
Accounts, the Related Rights and the Collateral to perfect WFBC’s Lien in the
Purchased Accounts, the Related Rights and the Collateral, and WFBC may describe
the Collateral as “all personal property” or “all assets” or describe specific
items of Collateral including commercial tort claims, as WFBC may consider
necessary or useful to perfect WFBC’s Lien in the Purchased Accounts, the
Related Rights and the Collateral.  All financing statements filed before the
date of this Agreement to perfect such Lien were authorized by the
Customer.  Following the Final Termination Date, WFBC will, at the Customer’s
expense and within the time periods required under applicable law, release or
terminate any and all filings or other agreements that perfect its Liens in the
Purchased Accounts, the Related Rights and the Collateral.

.


Operational Provisions

.

Power of Attorney.    In order to carry out this Agreement, the Customer
irrevocably appoints WFBC, its successors and each assignee, and any Person
designated by WFBC, its successors or such assignees (which appointment is
coupled with an interest) as its attorney in fact, with right of substitution,
to:

(a)

in order to evidence or protect WFBC’s interest in the Purchased Accounts, the
Related Rights and the Collateral, execute and file, in the Customer’s name and
on the Customer’s behalf, such recording, financing or similar statements
(including any amendments, renewals and continuation statements) under
applicable laws in such jurisdictions where it may be necessary to validate,
perfect or protect WFBC’s interest in any of the Purchased Accounts, the Related
Rights and the Collateral;



24

 

--------------------------------------------------------------------------------

 

 

(b)

strike through the Customer’s remittance information on all invoices delivered
to Account Debtors and note WFBC’s remittance information on all invoices;

(c)

receive, open, read and thereafter forward to the Customer as appropriate all
mail addressed to the Customer (including any trade name of the Customer) sent
to WFBC’s address; provided that any payments received shall be processed in
accordance with this Agreement;

(d)

in WFBC’s name or in the Customer’s name, as the Customer’s agent and
attorney-in-fact, notify the United States Postal Service to change the address
for delivery of the Customer’s mail to any address designated by WFBC, otherwise
intercept the Customer’s mail, and receive, open and dispose of the Customer’s
mail, applying all proceeds of Purchased Accounts, Related Rights and Collateral
as permitted under this Agreement and holding all other mail for the Customer’s
account or forwarding such mail to the Customer’s last known address;

(e)

at the expense of the Customer, notify, or cause the Customer to notify, any
Account Debtor or other Person obligated to pay a Purchased Account that such
right to payment has been sold, transferred and assigned to WFBC and instruct,
or cause the Customer to instruct, any Account Debtor or other Person to (i)
make and remit payments due under the Accounts and any Related Rights directly
to the address or wiring instructions set forth in Section 6.08 or (ii) deliver
payments due under the Accounts and any Related Rights to WFBC by wire transfer,
ACH, or other means as WFBC may direct, in each case for deposit to the
Collected Reserve Account or for direct application to the amounts due and owing
to WFBC;

(f)

at any time after the Customer or WFBC gives notice as set forth in
Section 8.01(e) to an Account Debtor or other obligor and with or without notice
to the Customer, in WFBC’s name or in the Customer’s name, (a) demand, sue for,
file any claims or take any action or institute any proceedings for, collect,
give releases for or receive any money or property at any time payable or
receivable on account of or securing, any such right to payment, or (b) grant
any extension to, make any compromise or settlement with or otherwise agree to
waive, modify, amend or change the obligations (including collateral
obligations) of any such Account Debtor or other obligor;

(g)

endorse the name of the Customer or the Customer’s trade names on any checks or
other evidences of payment that may come into the possession of WFBC with
respect to any Purchased Account, or on any other documents relating to any of
the Purchased Accounts, the Related Rights or the Collateral;

(h)

process any payments received directly by WFBC on a Purchased Account or any
Related Rights either by delivery to the address or wiring instructions set
forth in Section 6.08 if WFBC so directs or by direct collection and subsequent
crediting of the Collected Reserve Account, and individually deliver any other
payment for the benefit of the Customer directly to the Customer in the form
received in accordance with this Agreement;

(i)

compromise, prosecute, or defend any action, claim or proceeding as to any
Purchased Account, any Related Right or any Collateral;



25

 

--------------------------------------------------------------------------------

 

 

(j)

upon the occurrence and during the continuation of an Event of
Termination, offer a trade discount to any Account Debtor exclusive of the
Customer’s normal business custom with such Account Debtor;

(k)

initiate electronic debit or credit entries through the ACH system to or from
any deposit account maintained by the Customer in which proceeds of the
Collateral are deposited; 

(l)

sign the Customer’s name on any notice of assignment or on any notices to
Account Debtors;

(m)

take any other actions WFBC deems necessary or advisable to collect, endorse,
negotiate or otherwise realize on the Purchased Accounts, the Related Rights,
the Collateral or any part thereof, any negotiable instrument, or other right of
any kind, held or owned by the Customer and sold, transferred, assigned or
delivered to or received by WFBC as payment on account or otherwise in respect
of any of the Purchased Accounts, the Related Rights or the Collateral; and

(n)

take any and all actions required (as determined by WFBC in its sole discretion)
to enforce WFBC’s rights and remedies hereunder or under any Related Document
and to otherwise carry out the purposes of this Agreement or any Related
Document, including exercising any of the remedies set forth in this Agreement
or any Related Document.

The authority granted to WFBC under this Section 8.01 shall remain in full force
and effect until the payment in full of all amounts due and owing to WFBC, the
satisfaction of all obligations of the Customer to WFBC hereunder and under each
Related Document and termination of all obligations of WFBC hereunder and under
each Related Document.  WFBC’s performance of such actions shall be taken or not
taken in its sole discretion and shall not relieve the Customer from any
obligation or cure any default under this Agreement or any Related
Document.  The powers of attorney described in this Section 8.01 are coupled
with an interest and are irrevocable, shall survive the Customer’s dissolution
and shall not be affected by the Customer’s insolvency or bankruptcy in any
manner.

.

Certifications.  The Secretary or Assistant Secretary of the Customer shall
certify to WFBC the names and signatures of the persons who, on the date hereof,
are duly elected, qualified and acting as the officers or agents referred to in
the resolutions adopted by the Customer with respect to this Agreement, and the
Secretary or Assistant Secretary shall from time to time hereafter, upon a
change in the facts so certified, certify to WFBC the names and signatures of
the persons then authorized to sign or to act within three Business Days after
any such change.  WFBC shall be fully protected in relying on such certificates
and on the obligation of the Secretary or Assistant Secretary of the Customer to
certify to WFBC any change in any facts so certified.  At all times, there shall
be at least two officers or agents authorized to sign or to act under this
Agreement and the Related Documents on behalf of the Customer, and the Customer
shall have delivered to WFBC certificates containing the names and true
signatures of each such agent and officer, on which certificates WFBC shall be
entitled to conclusively rely.

.

License.  The Customer hereby grants to WFBC a non exclusive, worldwide and
royalty free license to use or otherwise exploit all intellectual property
rights of the Customer (whether owned or licensed) for the purpose of collecting
the Purchased Accounts and selling, leasing or



26

 

--------------------------------------------------------------------------------

 

 

otherwise disposing of any or all Related Rights and Collateral during the
existence of an Event of Termination.

.

Reports.  In the event the Customer requests information from WFBC regarding the
Customer’s account hereunder, such requests shall be subject to the schedule of
fees provided by WFBC which schedule may be adjusted by WFBC from time to time
in its discretion.  Any billing statement, aging or other accounting or report
provided by WFBC to the Customer (a) shall be presumed correct unless proven
otherwise by the Customer and (b) shall be conclusive and binding unless the
Customer notifies Wells Fargo, within 30 days of receipt thereof in a detailed
written notice, of its intention to dispute a billing statement, aging or other
accounting or report.

.

Account Verification.  WFBC or its agent may, at any time and from time to time,
send or require the Customer to send requests for verification of Purchased
Accounts (including amounts owed to the Customer) to Account Debtors and other
obligors or, so long as an Event of Termination has occurred and is continuing,
notices of assignment to Account Debtors and other obligors.

.

Books and Records; Collateral Examination; Inspection; Premises.  The Customer
shall hold the Records in trust for WFBC and keep complete and accurate books
and records with respect to the Purchased Accounts, the Related Rights and the
Collateral and the Customer’s business and financial condition and any other
matters that WFBC may request, in accordance with generally accepted accounting
principles.  The Customer shall permit any employee, attorney, accountant or
other agent of WFBC to examine and inspect the Related Rights and the Collateral
and any property of the Customer related to the Purchased Accounts, the Related
Rights or the Collateral and to audit, review, make extracts from and copy any
of its books and records (a) at any time during ordinary business hours as long
as no Event of Termination has occurred and is continuing and (b) at any time
during the continuation of an Event of Termination, and to discuss the
Customer’s affairs with any of its directors, managers, officers, employees,
owners or agents.  The Customer authorizes all accountants and other Persons
acting as its agent to disclose and deliver to WFBC’s employees, accountants,
attorneys and other Persons acting as its agent (each of whom, as a Wells
Receiver, is subject to the terms of Section 11.17), at the Customer’s expense,
all financial information, books and records, work papers, management reports
and other information in their possession regarding the Customer.  If WFBC
occupies or uses the premises of the Customer hereunder, WFBC shall not be
obligated to pay or account for any rent or other compensation for
such occupancy or use; provided, however, that if WFBC does pay or account for
any rent or other compensation for such occupancy or use, the Customer shall
reimburse WFBC on demand for the full amount thereof. 

.

Duty of Care and Related Matters.  WFBC’s duty of care with respect to any
Purchased Accounts, Related Rights or Collateral in its possession (as imposed
by law) will be deemed fulfilled if it exercises reasonable care in physically
keeping such Purchased Accounts, Related Rights, or Collateral or in the case of
Related Rights and Collateral in the custody or possession of a bailee or other
third Person, exercises reasonable care in the selection of the bailee or third
Person, and WFBC need not otherwise preserve, protect, insure or care for such
Purchased Accounts, Related Rights or Collateral.  WFBC shall not be obligated
to preserve



27

 

--------------------------------------------------------------------------------

 

 

rights the Customer may have against prior parties, to liquidate the Purchased
Accounts, the Related Rights and the Collateral at all or in any particular
manner or order or apply the proceeds of the Purchased Accounts, the Related
Rights and the Collateral in any particular order of application.  WFBC has no
obligation to clean up or prepare Collateral for sale.  The Customer waives any
right it may have to require WFBC to pursue any third Person for any amounts
payable to WFBC by the Customer.

.

Notice of Assignment to Account Debtor.  The Customer shall label its records in
a manner reasonably acceptable to give proper notice of the sale, transfer and
assignment of the Purchased Accounts and Related Rights to WFBC.

.


Events of Termination

.

Events of Termination.    Any one or more of the following shall be an Event of
Termination hereunder (each, an “Event of Termination”):

(a)

The Customer shall fail to pay any indebtedness to WFBC when due or repurchase
any Purchased Account when required hereunder.

(b)

The Customer shall breach any term, provision, promise or covenant under this
Agreement, any Related Document or under any other agreements or contracts,
between the Customer and WFBC.

(c)

Any representation, warranty, certification or statement made, or deemed made by
the Customer in, or pursuant to, this Agreement, any Related Document or any
other agreements or contracts, between the Customer and WFBC proves to have been
incorrect or misleading in any material respect when made or deemed made.

(d)

The Customer shall become insolvent or unable to pay debts as they mature; the
Customer shall make a general assignment for the benefit of creditors or
voluntarily commence any Insolvency Proceeding affecting the Customer; any
involuntary Insolvency Proceeding shall be filed against the Customer and is not
dismissed within sixty (60) days; or any proceeding shall be instituted seeking
the entry of an order for relief by the appointment of a receiver, trustee,
custodian or similar official for the Customer or a substantial part of its
property.

(e)

The Customer shall create, incur or suffer to exist any Lien upon any Purchased
Account, Related Rights or Collateral (other than a Permitted Lien) or any
levies, attachment, executions, or similar process shall be issued against any
Purchased Account, Related Rights or Collateral.

(f)

Any financial statements, profit and loss statements, or schedules, other
statements, information or documents furnished by the Customer to WFBC are
incorrect or misleading in any material respect.

(g)

Any document or other information submitted by the Customer to WFBC for the
purchase of an Account is fraudulent or erroneous, or the Customer fails to
submit any document or other information required by WFBC under this Agreement
for the purchase of an Account.



28

 

--------------------------------------------------------------------------------

 

 

(h)

Any Account Debtor shall assert a claim or offset of any kind against the
Customer or WFBC which may have a material adverse impact on payment of any
Purchased Account or on any Related Rights.

(i)

A Change of Control shall occur.

(j)

(i) An Event of Termination (as defined in any Affiliate Account Purchase
Agreement or in any other applicable Account Purchase Agreement between WFBC and
any other Affiliate of the Customer) shall occur and be continuing under any
Affiliate Account Purchase Agreement, (ii) an Event of Default (as defined in
the Account Purchase Agreement by and between STS Group, Inc. and WFBC dated as
of April 7, 2008) shall occur and be continuing under the Account Purchase
Agreement by and between STS Group, Inc. and WFBC dated as of April 7, 2008, or
 (iii) TS Employment Inc. is in default under, or otherwise breaches or violates
any terms of, any agreement that it has entered into with, or in favor of, WFBC.

(k)

(i) D & D Staffing, Corp. shall fail to pay any amounts owing to WFBC when due,
or fail to repurchase any account when required, under the D & D Account
Purchase Agreement, and the Final Termination Date (as defined in the D & D
Account Purchase Agreement) shall not have occurred within three (3) Business
Days of such failure or (ii) any other Event of Termination (as defined in the D
& D Account Purchase Agreement) shall occur under the D & D Account Purchase
Agreement, and the Final Termination Date (as defined in the D & D Account
Purchase Agreement) shall not have occurred within ten (10) Business Days of
such Event of Termination.

(l)

Any Guarantor of the Customer’s obligations hereunder is in default under, or
otherwise breaches or violates any terms of, its Guaranty or any Guarantor
withdraws, disaffirms or revokes its Guaranty.

(m)

(i) The Customer, directly or indirectly, disaffirms or contests in writing the
validity or enforceability of this Agreement or any Related Document or (ii)
this Agreement or any Related Document fails to be the enforceable obligation of
the Customer.

(n)

One or more judgments or decrees shall be entered against the Customer involving
in the aggregate at any time a liability (net of any insurance or indemnity
payments actually received in respect thereof prior to or within sixty (60) days
from the entry thereof, or to be received in respect thereof in the event any
appeal thereof shall be unsuccessful) equal to or in excess of $250,000 and all
such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within sixty (60) days from the entry thereof.    

(o)

(i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Customer or any Subsidiary,
(iii) a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is reasonably likely to
result in the



29

 

--------------------------------------------------------------------------------

 

 

termination of such Plan for purposes of Title IV of ERISA (other than a
standard termination pursuant to Section 4041(b) of ERISA), (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA (other than a
standard termination pursuant to Section 4041(b) of ERISA), (v) any of the
Customer or any Subsidiary shall, or is reasonably likely to, incur any
liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan, (vi) the occurrence or expected
occurrence of any event or condition which results or is reasonably likely to
result in any of the Customer’s or any Subsidiary’s becoming responsible for any
liability in respect of a Former Plan (other than a standard termination
pursuant to Section 4041(b) of ERISA), or (vii) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses (i)
through (vii) above, such event or condition, together with all other such
events or conditions, if any, would be reasonably expected to result in
liability which would have a Material Adverse Effect.

(p)


Remedies

.

Remedies.  Upon the occurrence of an Event of Termination, WFBC may do any one
or more of the following:

(a)

Accelerate and declare immediately due and payable, and charge back, all
indebtedness of the Customer to WFBC, whether mature, contingent or otherwise,
whereupon all such amounts shall become and be forthwith due and payable,
without presentment, notice of dishonor, protest or further notice of any kind,
all of which the Customer hereby expressly waives.

(b)

Require the Customer to repurchase any and all Purchased Accounts, including the
Related Rights with respect thereto, whether disputed or undisputed, and to pay
on demand the Repurchase Price for those Purchased Accounts, including such
Related Rights, as provided herein, and, in the event the Repurchase Price is
not paid in full on demand, WFBC or its designee may collect such Purchased
Accounts and charge a reasonable fee in connection with such collection
activities in addition to any other fees or charges provided for herein.

(c)

Cease purchasing any Account under this Agreement.

(d)

Notify, or cause the Customer to notify, any Account Debtor or other Person
obligated to pay a Purchased Account that such right to payment has been sold,
transferred and assigned to WFBC and instruct, or cause the Customer to
instruct, any Account Debtor or other Person to (i) make and remit payments due
under the Purchased Accounts and any Related Rights directly to the address or
wiring instructions set forth in Section 6.08 or (ii) deliver payments due under
the Purchased Accounts and any Related Rights to WFBC by wire transfer, ACH, or
other means as WFBC may direct, in each case for deposit to the Collected
Reserve Account or for direct application to the amounts due and owing to WFBC.

(e)

Take possession of any Related Rights or Collateral, with or without judicial
process.

(f)

Settle any disputed Purchased Account directly with the Account Debtor for any
amount without relieving the Customer of its obligations with respect to such
Purchased Account



30

 

--------------------------------------------------------------------------------

 

 

under this Agreement, grant extensions and compromise claims, all without prior
notice to, or consent of, the Customer.

(g)

Require the Customer to assemble the Related Rights and the Collateral and make
them available to WFBC at a place designated by WFBC.

(h)

Enter and take non-exclusive possession of the Customer’s premises, take
possession of the Related Rights and Collateral, and use such premises (at no
cost to WFBC) only to hold, process, sell, use, store, liquidate, realize upon
or otherwise dispose of items that are Purchased Accounts, Related Rights or
Collateral and for other purposes that WFBC may in good faith deem to be related
or incidental purposes.

(i)

Use, solely in connection with any assembly, disposition or collection of the
Purchased Accounts, the Related Rights or the Collateral, any trademark, trade
name, trade style, copyright, patent right or technical process used or utilized
by the Customer in generating such Purchased Accounts or with respect to such
Related Rights or Collateral.

(j)

Initiate electronic credit or debit entries through the ACH system to and from
any deposit account maintained by the Customer wherever located.

(k)

Collect from the Customer all amounts due and owing to WFBC in connection with
this Agreement or any Related Document.

(l)

Hold the Customer liable for any deficiency for any amounts due and owing to
WFBC.

(m)

Cease making reports or accountings to the Customer as otherwise required by
this Agreement.

(n)

Exercise and enforce any and all rights and remedies available upon default to a
secured party under the Uniform Commercial Code, including the right to take
possession of the Purchased Accounts, the Related Rights and the Collateral, or
any evidence thereof, proceeding without judicial process or by judicial process
(without a prior hearing or notice thereof, which the Customer hereby expressly
waives) and the right to sell, lease or otherwise dispose of any or all of the
Purchased Accounts, Related Rights and Collateral (with or without giving any
warranties as to the Purchased Accounts, Related Rights or Collateral, title to
the Purchased Accounts, Related Rights or Collateral or similar warranties).

(o)

Require the Customer to hold all proceeds of Collateral separate and apart from
its general funds in a segregated trust account for the benefit of WFBC, to
invest all such proceeds so held as directed by WFBC and to remit such amounts
so held together with any interest thereon as directed by WFBC.

(p)

Without regard to any waste, adequacy of the security or solvency of the
Customer, apply for the appointment of a receiver of the Collateral, to which
appointment the Customer hereby consents, whether or not foreclosure proceedings
have been commenced and whether or not a foreclosure sale has occurred.



31

 

--------------------------------------------------------------------------------

 

 

(q)

Exercise any other rights and remedies available to the Customer with respect to
the Purchased Accounts, the Related Rights or the Collateral.

(r)

Exercise any other rights and remedies available to it by law or agreement.

Notwithstanding the foregoing, upon the occurrence of an Event of Termination
described in Section 9.01(d), amounts payable by the Customer to WFBC shall be
immediately due and payable automatically without presentment, demand, protest
or notice of any kind.

.

Sale of Collateral.  During the continuation of an Event of Termination, if WFBC
sells any of the Collateral on credit, the amounts payable to WFBC hereunder
will be reduced only to the extent of payments actually received.  If the
purchaser fails to pay for any Collateral, WFBC may resell such Collateral and
shall apply any proceeds actually received to the amounts payable by the
Customer to WFBC.

.

Certain Notices.  During the continuation of an Event of Termination, if notice
to the Customer of any intended disposition of Purchased Accounts, Related
Rights or Collateral or any other intended action is required by law in a
particular instance, such notice shall be deemed commercially reasonable if
given (in the manner specified in Section 11.18) at least ten calendar days
before the date of intended disposition or other action.

.


Miscellaneous Provisions

.

Binding on Future Parties.  This Agreement inures to the benefit of and is
binding upon the successors and assigns of the parties hereto; provided,
however, that the Customer shall not assign its rights hereunder or any interest
herein without WFBC’s prior written consent which may be withheld in its sole
discretion.

.

Participations.    WFBC may sell to one or more Persons (each a “Participant”)
participating interests in the interests of WFBC hereunder.  WFBC shall remain
solely responsible for performing its obligations hereunder, and the Customer
shall continue to deal solely and directly with WFBC in connection with WFBC’s
rights and obligations hereunder.  Each Participant shall be entitled to the
benefits of Section 11.07 and shall have the right of setoff through its
participation in amounts owing hereunder to the same extent as if it were WFBC.
   If any Participant has the right to deal directly with the Customer regarding
the Customer’s rights and obligations hereunder, the Customer may terminate this
Agreement with thirty (30) days prior written notice to WFBC.

.

Cumulative Rights.  No failure or delay by WFBC in exercising any right, power
or remedy under this Agreement, any Related Document or any Related Right shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy under this Agreement, any
Related Document or any Related Right.  The remedies provided herein are
cumulative and not exclusive of any remedies provided by law.

.

Setoff.  WFBC may, at any time and from time to time, in its sole discretion and
without demand or notice to anyone, setoff any liability owed to the Customer by
WFBC against any



32

 

--------------------------------------------------------------------------------

 

 

amounts payable to WFBC by the Customer, whether or not due; provided that WFBC
will make commercially reasonable efforts to notify the Customer after such
setoff, unless such setoff is made (a) against the Collected Reserve Account or
otherwise in WFBC’s normal course of business consistent with past practices or
(b) during the continuation of an Event of Termination;  provided, further, that
WFBC’s failure to so notify the Customer shall not be a breach of this
Agreement.

.

Waiver.  WFBC may not waive its rights and remedies unless the waiver is in
writing and signed by WFBC.  A waiver by WFBC of a right or remedy under this
Agreement on one occasion is not a waiver of the right or remedy on any
subsequent occasion.

.

Failure to Perform.  If the Customer fails to perform any of its agreements or
obligations hereunder or under any Related Document or any Related Right, WFBC
may (but will not be required to) itself perform, or cause to be performed, such
agreement or obligation.

.

Indemnity.

(a)

In addition to the payment of expenses pursuant to Section 11.19, the Customer
shall indemnify, defend and hold harmless WFBC, and any of its participants,
parent entities, subsidiary entities, affiliated entities, successor entities,
and all present and future officers, directors, employees, attorneys and agents
of the foregoing (the “Indemnitees”) from and against any and all liabilities,
 losses, damages, penalties, judgments, suits, claims, costs and expenses of any
kind or nature whatsoever (including the reasonable fees and disbursements of
counsel) arising out of or otherwise relating to this Agreement, any Related
Document, the transactions contemplated hereby and thereby, any Purchased
Account, any Related Rights, any Collateral, any action taken or omitted by any
of the Indemnitees, any actions to be performed by the Customer hereunder or
otherwise, or in connection with any of the foregoing, any investigative,
administrative or judicial proceedings, whether or not such Indemnitee shall be
designated a party thereto, which may be imposed on, incurred by or asserted
against any such Indemnitee, the purchase of Accounts, the use or intended use
of the proceeds of the payments made to the Customer, or any of the following
(collectively, “Indemnified Liabilities”):

(i)

any representation or warranty made or deemed to be made by the Customer (or any
of the Customer’s officers) in or in connection with this Agreement or any
Related Document, which was incorrect in any material respect when made or
deemed made or delivered;

(ii)

the failure of the Customer to perform or observe any of its covenants, duties
or obligations hereunder or under any of the Related Documents;

(iii)

the failure by the Customer to comply with any applicable law, rule, regulation,
order, injunction, award or decree with respect to any Purchased Account or
Related Rights, including any applicable bulk sales legislation, or the
nonconformity thereof with any applicable law, rule, regulation, order,
injunction, award or decree;

(iv)

the return or transfer by WFBC to the Customer of any payments received by WFBC
pursuant hereto to which WFBC is entitled pursuant to the terms of this
Agreement;



33

 

--------------------------------------------------------------------------------

 

 

(v)

any loss of a perfected Lien or ownership interest (or in the priority of such
Lien or ownership interest) as a result of any commingling by the Customer of
funds to which WFBC is entitled hereunder with any other funds;

(vi)

any dilution, claims, disputes, damages, offsets, penalties, losses or defenses
arising from any Purchased Account or Related Rights or any claims, disputes,
offsets or defenses in connection with any merchandise or services which are the
subject of the Related Rights, including any product liability claim or personal
injury or property damage suit (provided, however, that nothing contained in
this subsection shall limit the liability of the Customer or limit the recourse
of WFBC to the Customer for any amounts otherwise specifically provided to be
paid by the Customer hereunder);

(vii)

any failure of (a) any agreement with an Account Debtor to contain an
enforceable right of assignment and an express right to make information of such
Account Debtor available to the Customer’s assignees and their agents; and (b)
the Customer to bring such rights to the attention of the related Account Debtor
in compliance with applicable law; and

(viii)

any claims, demands, expenses, loss or damage resulting from or growing out of
honoring or relying on the signature or other authority (whether or not properly
used) of any officer or person whose name and signature was certified pursuant
to Section 8.02, or refusing to honor any signature or authority not so
certified.

Notwithstanding the foregoing, the Customer shall not be obligated to indemnify
any Indemnitee for (A) any Indemnified Liability caused directly by the gross
negligence or willful misconduct of such Indemnitee or (B) any overall net
income taxes imposed on such Indemnitee by the jurisdiction under the law of
which such Indemnitee is organized or otherwise considered doing business or any
political subdivision thereof.

(b)

If any investigative, judicial or administrative proceeding arising from any of
the foregoing is brought against any Indemnitee, upon such Indemnitee’s request,
the Customer and counsel, designated by the Customer and satisfactory to the
Indemnitee, will resist and defend such action, suit or proceeding to the extent
and in the manner directed by the Indemnitee, at the Customer’s cost and
expense.  Each Indemnitee will use commercially reasonable efforts to cooperate
in the defense of any such action, suit or proceeding.  If the foregoing
undertaking to indemnify, defend and hold harmless may be held to be
unenforceable because it violates any law or public policy, the Customer shall
nevertheless make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities which is permissible under applicable law.

(c)

The obligations of the Customer under this Section 11.07 shall survive the
termination of this Agreement and the discharge of the other obligations of the
Customer hereunder.

.

Increased Cost and Reduced Return.  After the date of this Agreement, if the
adoption of any applicable law, rule or regulation, or any change therein, or
any change in the interpretation or administration thereof by any governmental
authority charged with the interpretation or administration thereof, or
compliance by WFBC with any request or directive (whether or not having the
force of law) of any such governmental authority (a) subjects WFBC



34

 

--------------------------------------------------------------------------------

 

 

to any charge or withholding on or in connection with this Agreement or any
Related Document or any Purchased Account, (b) changes the basis of taxation of
payments to WFBC in respect of any amounts payable under this Agreement or any
Related Document (except for changes in the rate of tax on the overall net
income before tax of WFBC), (c) imposes, modifies or deems applicable any
reserve, assessment, insurance charge, special deposit or similar requirement
against assets of, deposits with or for the account of, or any credit extended
by WFBC, (d) has the effect of reducing the rate of return on WFBC’s capital to
a level below that which WFBC could have achieved but for such adoption, change
or compliance (taking into consideration WFBC’s policies concerning capital
adequacy) or (e) imposes any other condition, and the result of any of the
foregoing is (x) to impose a cost on, or increase the cost to WFBC of its
purchasing, maintaining or funding any interest acquired under this Agreement or
any Related Document, (y) to reduce the amount of any sum received or receivable
by, or to reduce the rate of return of WFBC under this Agreement or any related
transaction document or (z) to require any payment calculated by reference to
the amounts received by it hereunder, then, upon demand by WFBC, the Customer
shall pay to WFBC (with respect to amounts owed to it) such additional amounts
as will compensate WFBC for such increased cost or reduction. 

.

Choice of Law.  This Agreement shall be governed by and construed in accordance
with the substantive laws (other than conflict laws) of the State of Colorado.

.

Invalid Provisions.  Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.

.

Entire Agreement.  This Agreement, including all Exhibits hereto, together with
the Related Documents, or any other document or agreement described in or
related to this Agreement, comprises the complete and integrated agreement of
the parties on the subject matter of this Agreement and supersedes all prior
agreements, whether oral or in writing.  All Exhibits hereto are incorporated
into this Agreement and made a part hereof.

.

Amendment.  Except as otherwise provided herein, any amendment, addendum or
modification hereto must be signed by both parties.

.

Further Documents.  The Customer, at its expense, will from time to time
execute, deliver, endorse and authorize the filing of any instruments,
documents, conveyances, assignments, security agreements, financing statements,
control agreements and other agreements that WFBC may reasonably request in
order to secure, protect, perfect or enforce WFBC’s rights under this Agreement,
the Related Documents, the Related Rights or any other document or agreement
described in or related to this Agreement or its Lien in the Purchased Accounts,
Related Rights and Collateral (but any failure to request or assure that the
Customer executes, delivers, endorses or authorizes the filing of any such item
shall not affect or impair the validity, sufficiency or enforceability of this
Agreement, the Related Documents, the Related Rights or any other document or
agreement described in or related to this Agreement or WFBC’s Lien in the
Purchased Accounts, Related Rights and Collateral, regardless of whether any
such item was or was not executed, delivered or endorsed in a similar context or
on a prior occasion).



35

 

--------------------------------------------------------------------------------

 

 

.

Retention of Records.  WFBC shall have no obligation to maintain electronic
records or retain any documents, schedules, invoices, agings, or other Records
delivered to WFBC by the Customer in connection with this Agreement or the
Related Documents or any other document or agreement described in or related to
this Agreement beyond the time periods set forth for retention of records in
WFBC’s internal policies.

.

Effective.  This Agreement shall become effective when it is executed and
delivered by an authorized officer of each party.  This Agreement may be
executed in counterparts and each counterpart shall constitute one and the same
original.  Manually executed counterparts of the signature pages of this
Agreement and any of its Exhibits may be delivered by the parties electronically
so long as transmitted pages are reproducible on paper medium upon
receipt.  Each party is duly authorized to print any executed signature page so
received and attach it to this Agreement or a relevant Exhibit, as applicable,
whereupon this Agreement or such Exhibit shall be deemed to have been duly
executed and delivered by the transmitting party and the paper copy of this
Agreement or such Exhibit assembled by the recipient with such signature page
attached shall be deemed an original for all purposes, absent manifest error or
bad faith.

.

Data Transmission.  WFBC assumes no responsibility for privacy or security risks
as a result of the method of data transmission selected by the Customer.  WFBC
only assumes responsibility for data transmitted from the Customer once the data
is received within WFBC’s internal network.  WFBC assumes no responsibility for
privacy or security data transmitted from WFBC to the Customer once the data is
dispensed from WFBC’s internal network.

.

Confidential Information.  WFBC covenants and agrees to hold this Agreement and
other nonpublic information regarding the Customer, its Affiliates, and their
respective businesses (collectively, “Confidential Information”) in confidence,
and agrees not to use and not to disclose any of the contents of, provide any
Person with copies of, or use for any purpose not related to the purchases made
hereunder, any Confidential Information other than disclosure to,  granting
permission to use to, and discussion with (a) Wells Fargo & Co., any direct or
indirect Subsidiaries of Wells Fargo & Co. (including WFBC) or any officers,
directors, members, managers, employees or outside accountants, auditors,
attorneys or other agents of Wells Fargo & Co. or such Subsidiaries (the “Wells
Receivers”), (b) any prospective or actual assignees, syndication parties or
participants, (c) any rating agency of WFBC and (d) governmental authorities
with appropriate jurisdiction over WFBC; provided that each such Person is
informed of the confidential nature of the Confidential Information, and has
agreed to treat the Confidential Information as confidential in accordance with
terms and conditions no less protective than as set forth in this Section. 
Notwithstanding the above stated obligations, no Person will be liable for
disclosure or use of Confidential Information which (i) was required by law,
including pursuant to a subpoena or other legal process, (ii) was in such
Person’s possession or known to such Person prior to receipt in connection with
purchases made hereunder, (iii) is or becomes known to the public (without
breach of any obligations hereunder), (iv) is or becomes available to such
Person from a source, other than a Wells Receiver, which is not known to such
Person to be under an obligation of confidentiality to the Customer; or (v) is
independently developed by such Person without the use of the Confidential
Information.  Notwithstanding any provision hereof to the contrary, WFBC
covenants and agrees that it shall not use the name of the Customer or any
Affiliate of the Customer, or any trademarks, trade names or service marks of
the Customer or any Affiliate of the Customer, or quote the opinion of any
employee of the



36

 

--------------------------------------------------------------------------------

 

 

Customer or any Affiliate of the Customer, in any advertising or marketing
material (including press releases) without first obtaining the prior written
consent of an officer of the Customer or such Affiliate, as applicable.

.

Notices Hereunder.  Except as otherwise expressly provided herein, all notices,
requests, demands and other communications provided for under this Agreement and
the Related Documents shall be in writing and shall be (a) personally delivered,
(b) sent by first class United States mail, (c) sent by overnight courier of
national reputation for which a receipt is available, (d) transmitted by
telecopy, or (e) sent as electronic mail, in each case delivered or sent to the
party to whom notice is being given to the business address, telecopier number,
or e-mail address set forth below next to its signature or, as to each party, at
such other business address, telecopier number, or e-mail address as it may
hereafter designate in writing to the other party pursuant to the terms of this
Section 11.18.  All such notices, requests, demands and other communications
shall be deemed to be an authenticated record communicated or given on (w) the
date received if personally delivered, (x) five days after the date deposited in
the mail if delivered by mail, (y) the date delivered to the courier if
delivered by overnight courier, or (z) the date of transmission if sent by
confirmed telecopy or e-mail.  All notices, financial information, or other
business records sent by any party to this Agreement may be transmitted, sent,
or otherwise communicated via such medium as the sending party may deem
appropriate and commercially reasonable; provided, however, that the risk that
the confidentiality or privacy of such notices, financial information, or other
business records sent by any party may be compromised shall be borne exclusively
by the Customer.

.

Costs and Expenses.  Except as is prohibited by law, the Customer agrees to pay
on demand all costs and expenses, including reasonable attorneys’ fees
(including in-house counsel), incurred by WFBC in connection with this
Agreement, any other Related Document, the Related Rights and the transactions
contemplated hereby and thereby, including all such costs, expenses and fees set
forth in the schedule of fees provided by WFBC, which schedule may be adjusted
by WFBC from time to time in its discretion, and all such costs, expenses and
fees incurred in connection with the negotiation, due diligence, preparation,
execution, amendment, modification, administration, performance, collection and
enforcement of this Agreement, the Related Documents, the Related Rights, all
obligations of the Customer hereunder and thereunder and the creation,
perfection, protection, satisfaction, foreclosure or enforcement of any security
interest granted hereunder and the collection of any Purchased Account, any
Related Right or any obligation owed by the Customer to WFBC.

.

Taxes.

(a)

Except as otherwise provided in this Section 11.20, any and all payments made by
the Customer hereunder shall be made free and clear and without deductions for
or on account of any present or future U.S., foreign, federal, provincial,
state, municipal, local or other taxes of any kind or nature whatsoever,
including any capital, income, sales, excise, business, property, stamp,
documentary, customs, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto (excluding taxes that are imposed on WFBC’s
overall net income by any taxing authority) (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities of any kind
or nature whatsoever and interest, penalties and additions to tax in respect
thereof being hereinafter referred to as “Taxes”).  If any such withholdings or
deductions



37

 

--------------------------------------------------------------------------------

 

 

are so required, (i) the sum payable hereunder shall be increased as may be
necessary so that after all required deductions are taken into account
(including any required with respect to payments made pursuant to this Section
11.20(a)), WFBC shall receive an amount equal to the sum it would have received
had no such deduction been made, (ii) the Customer shall make such deductions
and (iii) the Customer shall pay the full amount deducted to the appropriate
authority before penalties attach thereto or interest accrues thereon.  If the
Customer pays any such Taxes, it shall deliver official tax receipts evidencing
that payment or certified copies thereof to WFBC on or before the thirtieth day
after payment.

(b)

In addition, the Customer shall pay any present or future U.S., foreign,
federal, provincial, state, municipal, local or other taxes of any kind or
nature whatsoever, including any capital, income, sales, excise, business,
property, stamp, documentary, customs, imposts, deductions, charges or
withholdings, and all liabilities and interest, penalties and additions to tax
in respect thereof  imposed by any taxing authority (other than taxes that are
imposed on WFBC’s overall net income by any taxing authority) that arises from
any payment made hereunder, under any Related Document or from any proceeds of
any Purchased Account or Related Right or any withholding or deduction by an
Account Debtor (hereinafter referred to as “Other Taxes”).

(c)

Except as otherwise provided in this Section 11.20, the Customer shall indemnify
WFBC for and hold it harmless against the full amount of the Taxes and Other
Taxes paid by WFBC on account of any transaction contemplated by this Agreement
or any Related Document or the purchase of the Purchased Accounts and the
Related Rights.

.

Limitation.  In no event shall WFBC be liable to the Customer for any
consequential, incidental, special, punitive, or indirect loss or damage arising
out of or related to any provision of this Agreement, including loss of profits
or revenue, loss of opportunity or like items of loss or damage except as
specifically provided herein regardless of the legal basis for any such claim
and the Customer hereby releases WFBC therefrom.  In no event shall the Customer
be liable to WFBC for any consequential or punitive loss or damage arising out
of or related to any provision of this Agreement.

.

Prohibited Rate.  In no event shall any interest or fee to be paid hereunder
exceed the maximum rate permitted by applicable law.  In the event any such
interest rate or fee exceeds such maximum rate, such rate shall be adjusted
downward to the highest rate (expressed as a percentage per annum) or fee that
the parties could validly have agreed to by contract on the date hereof under
applicable law.  It is further agreed that any excess actually received by WFBC
shall be credited against any amount owing hereunder.

.

Jurisdiction.  The parties hereby (a) consent to the personal jurisdiction of
the state and federal courts located in the State of Colorado, and any appellate
court from which any appeals therefrom are available, in connection with any
controversy related to this Agreement or any Related Document; (b) waive any
argument that venue in any such forum is not convenient; (c) agree that any
litigation initiated by WFBC or the Customer in connection with this Agreement
or any Related Document may be venued in the state or federal courts located in
the City and County of Denver, Colorado; and (d) agree that a final judgment in
any such suit, action or



38

 

--------------------------------------------------------------------------------

 

 

proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

.

Negotiations.  The parties agree that this Agreement has been mutually
negotiated at arm’s length by both of them with benefit of legal counsel and
such other advice as they deemed appropriate and no provision hereof is to be
construed more severely against one of the parties than it is to be construed
against the other based on the party responsible for the drafting thereof.

.

USA PATRIOT Act Notice.  WFBC hereby notifies the Customer that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), it is required to obtain, verify and record information
that identifies the Customer, which information includes the name and address of
the Customer and other information that will allow WFBC to identify the Customer
in accordance with the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)).

.

Termination.  This Agreement shall terminate on the first date following the
Termination Date when the Purchased Amount has reduced to zero, all other
amounts due to WFBC under this Agreement and the Related Documents have been
indefeasibly paid in full, WFBC has no further obligations hereunder or any
Related Document and all obligations of the Customer to WFBC hereunder and under
each Related Document have been satisfied, in each case as determined by WFBC in
its sole discretion (the “Final Termination Date”).

.

Terms Generally.  Defined terms include in the singular number the plural and in
the plural number the singular.  The use of the singular or the plural number
shall be deemed to include the use of the other when the context so
requires.  Whenever the context require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
 “includes” and “including” shall be deemed to be followed by the phrase
“without limitation”.  The word “will” shall be construed to have the same
meaning and effect as the word “shall”.  Unless the context in which used herein
otherwise clearly requires, “or” has the inclusive meaning represented by the
phrase “and/or”.  Unless the context requires otherwise, (a) any definition of
or reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns, (c) the words “herein”,  “hereof” and
“hereunder”, and words of similar import shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, subsections, Exhibits, Schedules and
the like shall be construed to refer to Articles, Sections and subsections of,
or Exhibits or Schedules attached to, this Agreement unless otherwise expressly
provided and (e) all references herein to Articles, Sections, subsections and
the like shall be construed to include therein references to all Sections and
subsections thereof unless otherwise expressly provided.  Article and Section
headings in this Agreement are for reference only and shall not affect the
construction of this Agreement.  Reference to any law, rule, regulation, order,
decree, requirement, policy, guideline, directive or interpretation means as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect on the determination date, including rules and regulations promulgated
thereunder.  All accounting



39

 

--------------------------------------------------------------------------------

 

 

terms not otherwise defined herein have the meanings assigned to them in
accordance with generally accepted accounting principles.

[This space intentionally left blank.]

 

40

 

--------------------------------------------------------------------------------

 

 

 

.

WAIVER OF JURY TRIAL.  EACH OF THE CUSTOMER AND WFBC HEREBY IRREVOCABLY WAIVES
ANY RIGHT TO TRIAL BY JURY IN ANY ACTION AT LAW OR IN EQUITY OR IN ANY OTHER
PROCEEDING BASED ON OR PERTAINING TO THIS AGREEMENT OR ANY RELATED DOCUMENT.



ACCOUNTABILITIES, INC.WELLS FARGO BANK, NATIONAL

ASSOCIATION

 

 

By: /s/ Michael GoldeBy: /s/ Scott Doyle

Name:  Michael GoldeName:  Scott Doyle

Its:  Chief Financial OfficerIts:  Authorized Signatory

 

The Customer and WFBC have executed this Agreement through their authorized
officers as of the date set forth above.

Wells Fargo Bank, National Association

14241 Dallas Parkway, Suite 900

Dallas, Texas  75254

Telecopier:  (866) 968-6697

Attention:  Jason M. Cole

Email: 

 

and

 

110 East Broward Blvd. #1100

Ft. Lauderdale, Florida  33301

MAC: Z6186-110

Telecopier:  (954) 761-4202

Attention:  Beverly R. Ferrara

Email: 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

By:                /s/ Scott Doyle                                    

Name:    Scott Doyle

Its:    Authorized Signatory

Accountabilities, Inc.

160 Broadway, 13th Floor

New York, New York  10038

Telecopier:  (212) 346-9601

Attention:  Michael Golde

Email: 

Federal Employer ID No.:  11-3255619

Organization No.:    DE 3651620

ACCOUNTABILITIES, INC.

 

 

 

 

By:                /s/ Michael Golde                        

Name:    Michael Golde

Its:  Chief Financial Officer

 

Signature Page to Account Purchase Agreement

 

--------------------------------------------------------------------------------

 

 

Exhibit A

To

Account Purchase Agreement

 

Legal Names, Trade Names, DBAs and other Fictitious Names

 

Legal Name and Jurisdiction

Trade Name, DBA Or Fictitious Name Used

Date Of First Use Of Trade Name, DBA Or Fictitious Name; How Acquired

State(s) in which Trade Name, DBA or Fictitious Name

is registered

ACCOUNTABILITIES INC.,

a Delaware Corporation

Corporate Resource Services

Feb-13

CA COUNTIES: LOS ANGELES, NAPA, SACRAMENTO, SAN JOAQUIN, SOLANO

ACCOUNTABILITIES INC.,

a Delaware Corporation

Corporate Resource Services

Feb-13

CO - SOS

ACCOUNTABILITIES INC.,

a Delaware Corporation

Corporate Resource Services

Feb-13

CT- SOS

ACCOUNTABILITIES INC.,

a Delaware Corporation

Corporate Resource Services

Feb-13

DE - KENT COUNTY

ACCOUNTABILITIES INC.,

a Delaware Corporation

Corporate Resource Services

Feb-13

FL - MULTIPLE COUNTIES

ACCOUNTABILITIES INC.,

a Delaware Corporation

Corporate Resource Services

Feb-13

NJ - SOS

ACCOUNTABILITIES INC.,

a Delaware Corporation

CRS - Corporate Resource Services

Pending 5.30.13

PA - SOS

ACCOUNTABILITIES INC.,

a Delaware Corporation

Corporate Resource Services

Feb-13

WA - SOS

Corporate Resource Development Inc., a Delaware corporation

Accounteknology Group

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Aldan Troy Group

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

B. Barnes Associates

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Corporate Resource Dev Inc.

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

CRD Staffing

Assumed Name Certificate Filed On Or About November 18, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Creative Network Systems

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Decorum Consulting Group

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Diversity Staffing

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Diversity Services Of Dc

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

F.S.I. Services

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

H R Staffing

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

J.D. & Tuttle Hospitality Staffing

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Lerner, Cumbo & Associates

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

On The Marks Personnel

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Park Avenue Design Placement

Assumed Name

Certificate Filed On

4-Nov-11

New York County

Corporate Resource Development Inc., a Delaware corporation

Paulson Search

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

People

Finders Plus

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Personnel Specialist

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Prompt Personnel Associates

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Pyramid

Staffing Service

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

RWP Solutions

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Searchpoint 1

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Segue Search

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Segue Search

Of Connecticut

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Staff "One"

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Staff Design

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Staffing Remedies

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Staffing Unlimited.Com

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Strategic Resources Staffing

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Synergy Personnel

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

TDF Consulting Group

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Temporary Alternatives

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Temporary Services

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

The Drayer Search Group

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

The Employment Source Inc.

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

The Gold Standard

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

The Miller Cang Agency

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

The Professionals Personnel

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

The Source

Assumed Name Certificate Filed On Or About November 18, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

The Source (Barneys)

Assumed Name Certificate Filed On Or About November 18, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

The Tuttle

Agency Inc.

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Triangle Personnel Associates

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Troy Associates

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Tuttle Agency Of Pennsylvania

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Tuttle Hospitality

Assumed Name Certificate Filed On Or About November 18, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Tuttle In-House Staff

Assumed Name Certificate Filed On Or About November 18, 2011

New York County

 

Corporate Resource Development Inc., a Delaware Corporation

Corporate Resource Services

Filed 2/26/2013

CT- SOS

Corporate Resource Development Inc., a Delaware Corporation

Corporate Resource Services

Filed 2/13/2013

DE - KENT COUNTY

Corporate Resource Development Inc., a Delaware Corporation

Corporate Resource Services

Filed 2/18/13

FL - MULTIPLE COUNTIES

Corporate Resource Development Inc., a Delaware Corporation

Corporate Resource Services

Filed 3/15/13

GA - SOS

Corporate Resource Development Inc., a Delaware Corporation

Corporate Resource Services

Filed 2/25/13

NC - Wake County

Corporate Resource Development Inc., a Delaware Corporation

Corporate Resource Services

Filed 2/19/13

NJ - SOS

Corporate Resource Development Inc., a Delaware Corporation

Corporate Resource Services

Filed 4/8/13

NV - SOS

Corporate Resource Development Inc., a Delaware Corporation

Corporate Resource Services

Filed 2/19/13

NY - SOS

Corporate Resource Development Inc., a Delaware Corporation

Corporate Resource Services

Filed 3/5/13

VA - SOS

Corporate Resource Development Inc., a Delaware Corporation

Corporate Resource Services

Filed 2/19/13

WA - SOS

Diamond Staffing Services, Inc.,

a Delaware corporation

Cameo Personnel Systems

Assumed Name Certificate Filed On April 18, 2011

New Jersey

Diamond Staffing Services, Inc.,

a Delaware corporation

Corporate Resource Services

Still Pending As Of 5.30.13

Texas

Diamond Staffing Services, Inc.,

a Delaware corporation

CRS

Pending

Texas, City of Irving

Diamond Staffing Services, Inc.,

a Delaware corporation

Top Line Staffing

Assumed Name Certificate Filed On August 6, 2012

California, County of Riverside

Diamond Staffing Services, Inc.,

a Delaware corporation

Top Line Staffing

Assumed Name Certificate Filed On August 2, 2012

New York County

Diamond Staffing Services, Inc.,

a Delaware corporation

Top Line Staffing

Assumed Name Certificate Filed On August 6, 2012

California, County of San Bernardino

Diamond Staffing Services, Inc.,

a Delaware corporation

Top Line Staffing

Assumed Name Certificate Filed On August 3, 2012

Delaware, Kent County

Diamond Staffing Services, Inc.,

a Delaware corporation

Top Line Staffing

Assumed Name Certificate Filed On August 6, 2012

California, Orange County

Diamond Staffing Services, Inc.,

a Delaware corporation

Top Line

Staffing

Assumed Name Certificate Filed On

19-Apr-11

NJ State

 

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Pending 5.29.13

AZ SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Filed 2/19/13

CA COUNTIES: ALAMEDA, LOS ANGELES, ORANGE AND SAN BERNARDINO

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Filed 3/19/2013

CT SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Filed 3/18/13

DC SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Filed 3/18/13

DE - Kent County

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Filed Multiple Counties

FL

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Filed 3/18/13

GA SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Filed 3/18/13

IA SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

CRS - Corporate Resource Services

Filed 5/21/13 -

IL SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Filed 3/13/13

IN SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Filed 5/24/13 -

MA COUNTIES OF Chelmsford, Clinton, Leominster, Milford, New Bedford,
Somerville, Boston and Webster

Diamond Staffing Services, Inc.,

a Delaware Corporation

CRS - Corporate Resource Services

Filed 5/28/13 -

MD SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Pending 5.30.13

ME SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

CRS - Corporate Resource Services

Filed 5/24/13 -

MI SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Filed 3/18/13

NC - Wake County

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Filed 3/13/13

NJ SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Filed 3/14/13

NY SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Filed 3/13/13

OH SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

CRS - Corporate Resource Services

Filed 5/24/13 -

OR SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Pending 5.30.13

PA SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Pending 5.30.13

RI SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Filed 4.12.13

SC SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Filed 4/12/13

TX SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Filed 3/18/13

UT SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Filed 4/8/13

VA SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

CRS - Corporate Resource Services

Pending 5.30.13

VT SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Filed 3/13/13

WA SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

CRS - Corporate Resource Services

Filed 5.30.13

WV SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

AZ

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed February 2013

CA COUNTIES: ALAMEDA, LOS ANGELES, ORANGE AND SAN BERNARDINO

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

CO

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

CT SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

DC SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

DE SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

FL

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 3/15/13

GA SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 3/18/13

IA SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

IL SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

IN SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Pending 5.24.13

KS SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

KY SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

LA SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 3/22/13

MA - City of Boston

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

MD SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

ME SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

MI SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

MN - State & Pubs in Hennaing City complete

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

MO SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

NC - Filed Wake County

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

NJ SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Pending 5.24.13

NM SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 4/10/13

NV SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

NY SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

OH SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

OR SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

PA SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

RI SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 4/12/13

SC SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

TN SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2/15/13

TX SOS & Harris County

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 3/18/2013

UT SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 3/5/13

VA SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

VT SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

WA SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

WI SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

WV SOS

 

STS Group, Inc., a Florida Corporation

Ser Professional Services

Assumed Name Certificate Filed On April 28, 2008;

Registered Fictitious Name

Florida – Multiple Counties

STS Group, Inc., a Florida Corporation

Sts Solutions, Inc.

Assumed Name Certificate Filed On  September 9, 2008;

Registered Fictitious Name

Florida – Multiple Counties

STS Group, Inc., a Florida Corporation

Tri-State Employment

Services, Inc.

Assumed Name Certificate Filed On January 30, 2003;

Registered Fictitious Name

Florida – Multiple Counties

 

TS Staffing Services, Inc.,

a Texas corporation

[Intentionally Left Blank]

Although Not A DBA, Effective November 10, 2011, TS Staffing Corp.

Merged Into TS Staffing Services, Inc., A TX Corp., Which Was The Surviving
Entity

 

 

TS Staffing Services, Inc.,

a Texas corporation

[Intentionally Left Blank]

Although Not A DBA, Effective November 10, 2011, TS Staffing Corp.

Merged Into TS Staffing Services, Inc., A TX Corp., Which Was The Surviving
Entity4

N/A

TS Staffing Services, Inc.,

a Texas corporation

American Workforce

Assumed Name Certificate Filed On January 7, 2008;

Registered Fictitious Name Of TS Staffing Corp.; Acquired By Merger

 

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On January 7, 2008;

Registered Fictitious Name Of TS Staffing Corp.; Acquired By Merger

 

TS Staffing Services, Inc.,

a Texas corporation

Lumea

Assumed Name Certificate Filed On Or About October 5, 2012

Florida – Multiple Counties

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 5/16/13

AR SOS

TS Staffing Services, Inc.,
a Texas Corporation

Corporate Resource Services

Filed 4/5/13

AZ SOS

TS Staffing Services, Inc.

a Texas Corporation

Corporate Resource Services

Filed February 2013

CA counties of Los Angeles, Orange, San Bernardino and Ventura

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 1/3/2012

CO SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 2/26/13

CT SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 3/19/13

DC SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 2/13/13

DE - Kent County

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 2/15/13

Florida – Multiple Counties

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 3/15/13

GA SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 2/2013

HI SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 2/18/13

IA SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 2/19/13

ID SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Pending 5.30.13

IL SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 2/19/13

IN SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Pending 5.24.13

KS SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 2013

KY SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 3/22/17

MA - City of Boston Clerk

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 2/21/13

MD SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services - CRS

Pending 5.29.13

ME SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services - CRS

Filed 5/24/13 -

MI SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 3/19/13

MN SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 3/18/13

MO SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 4/10/13

MS SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 3/20/13

MT SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 2/25/13

NC SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Pending Name Conflict

NH SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 3/19/13

NJ SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 4/8/13

NV SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 3/19/13

NY SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 3/19/18

OH SOS

TS Staffing Services, Inc.,

a Texas Corporation

CRS - Corporate Resource Services

Filed 5/24/13 -

OK SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services - CRS

Filed 5/24/13 -

OR SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Pending 5.29.13

PA SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Pending 5.24.13

RI SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 4/12/13

SC SOS

TS Staffing Services, Inc.,

a Texas Corporation

CRS - Corporate Resource Services

Filed 5/24/13 -

TN SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 3/21/13

TX SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 3/18/13

UT SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 3/5/2013

VA SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 3/18/13

WA SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 4/17/13

WI SOS

TS Staffing Services, Inc.,

a Texas Corporation

CRS - Corporate Resource Services

Filed 5.30.13

WV SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About April 25, 2012

Alaska SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About April 25, 2012

Alaska SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About April 25, 2012

Arizona SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About April 26, 2012

Arizona SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About January 9, 2012

Arkansas SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About January 1, 2012

Arkansas SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About January 3, 2012

California – Orange County

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About January 3, 2012

California – Orange County

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About January 17, 2012

California – San Bernardino Co.

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About January 17, 2012

California – San Bernardino Co.

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About January 17, 2012

California – Ventura Co.

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About January 18, 2012

California – Ventura Co.

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About January 3, 2012

California Los Angeles County

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About January 3, 2012

California Los Angeles County

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About January 3, 2012

Colorado SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About January 3, 2012

Colorado SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About January 3, 2012

Connecticut -  Old Say brook town Clerk

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About January 3, 2012

Connecticut -  Old Say brook town Clerk

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About December 30, 2011

Delaware – Kent Co. Protonotary

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About December 30, 2011

Delaware – Kent Co. Protonotary

TS Staffing Services, Inc.,

a Texas corporation

American Workforce

Assumed Name Certificate Filed On January 7, 2008;

Registered Fictitious Name Of TS Staffing Corp.; Acquired By Merger

Florida

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On January 7, 2008;

Registered Fictitious Name Of TS Staffing Corp.; Acquired By Merger

Florida

TS Staffing Services, Inc.,

a Texas corporation

Personally Yours Services

Assumed Name Certificate Filed On Or About January 24, 2013

Florida – County of Broward,  West Palm Beach and Miami-Dade

TS Staffing Services, Inc.,

a Texas corporation

American Workforce

Assumed Name Certificate Filed On Or About January 3, 2012

Florida SOS

TS Staffing Services, Inc.,

a Texas corporation

AWF

Assumed Name Certificate Filed On Or About January 3, 2012

Florida SOS

TS Staffing Services, Inc.,

a Texas corporation

FER Restoration Services

Assumed Name Certificate Filed On Or About January 3, 2012

Florida SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About January 3, 2012

Florida SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About January 3, 2012

Florida SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About January 3, 2012

Georgia – Gwinnett Co. Clerk

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About January 3, 2012

Georgia – Gwinnett Co. Clerk

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About April 12, 2012

Hawaii

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About April 12, 2012

Hawaii

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About April 12, 2012

Idaho SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About April 12, 2012

Idaho SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About January 6, 2012

Illinois - SOS

TS Staffing Services, Inc.,

a Texas corporation

Mercy Nursing

Assumed Name Certificate Filed On Or About October 3, 2012

Illinois – SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About January 6, 2012

Illinois- SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About January 6, 2012

Indiana - SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About January 6, 2012

Indiana - SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About January 3, 2012

Iowa - SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About January 3, 2012

Iowa - SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About January 9, 2012

Maryland – Dept of Assessments and Taxation

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About January 6, 2012

Maryland – Dept of Assessments and Taxation

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About December 30, 2011

Massachusetts – Boston City Clerk

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About December 30, 2011

Massachusetts – Boston City Clerk

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About April 12, 2012

Minnesota SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About April 12, 2012

Minnesota SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About January 6, 2012

Mississippi -Dept Of Energy, Labor & Economic Growth, Bureau Of Commercial
Services

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About March 29, 2012

Mississippi -Dept Of Energy, Labor & Economic Growth, Bureau Of Commercial
Services

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About April 16, 2012

Mississippi SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About April 16, 2012

Mississippi SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About April 12, 2012

Missouri SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About April 12, 2012

Missouri SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About February 16, 2012

New Hampshire - SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About January 10, 2012

New Hampshire – SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About January 6, 2012

New Jersey – Dept of Revenue

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About January 6, 2012

New Jersey – Dept of Revenue

TS Staffing Services, Inc.,

a Texas corporation

Odyssey

Assumed Name Certificate Filed On Or About December 16, 2011

New York - SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-Odyssey

Assumed Name Certificate Filed On Or About December 16, 2011

New York - SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About December 16, 2011

New York - SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About December 16, 2011

New York - SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About April 24, 2012

North Carolina County

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About April 24, 2012

North Carolina County

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About April 19, 2012

Ohio SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About April 19, 2012

Ohio SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About April 12, 2012

Oklahoma SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About April 12, 2012

Oklahoma SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About April 24, 2012

Oregon SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About April 24, 2012

Oregon SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About April 27, 2012

Pennsylvania SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About May 25, 2012

South Carolina SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About May 25, 2012

South Carolina SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About April 12, 2012

Tennessee SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About April 12, 2012

Tennessee SOS

TS Staffing Services, Inc.,

a Texas corporation

On Demand Staffing

Assumed Name Certificate To Be Filed On Or About November 23, 2011

Texas

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About January 4, 2012

Texas - HARRIS CO.

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About January 4, 2012

Texas - HARRIS CO.

TS Staffing Services, Inc.,

a Texas corporation

PBS

Assumed Name Certificate Filed On Or About January 4, 2012

Texas – Harris County

TS Staffing Services, Inc.,

a Texas corporation

People Business Solutions

Assumed Name Certificate Filed On Or About January 4, 2012

Texas – Harris County

TS Staffing Services, Inc.,

a Texas corporation

PBS

Assumed Name Certificate Filed On Or About January 6, 2012

Texas - SOS

TS Staffing Services, Inc.,

a Texas corporation

People Business Solutions

Assumed Name Certificate Filed On Or About January 6, 2012

Texas - SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About January 6, 2012

Texas - SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About January 6, 2012

Texas - SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About April 12, 2012

Utah SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About April 12, 2012

Utah SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About May 30, 2012

Virginia SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About May 30, 2012

Virginia SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About April 24, 2012

West Virginia SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About April 24, 2012

West Virginia SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About May 30, 2012

Wisconsin SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About May 30, 2012

Wisconsin SOS



A-1

 

--------------------------------------------------------------------------------

 

 



A-2

 

--------------------------------------------------------------------------------

 

 



A-3

 

--------------------------------------------------------------------------------

 

 



A-4

 

--------------------------------------------------------------------------------

 

 



A-5

 

--------------------------------------------------------------------------------

 

 



A-6

 

--------------------------------------------------------------------------------

 

 



A-7

 

--------------------------------------------------------------------------------

 

 



A-8

 

--------------------------------------------------------------------------------

 

 



A-9

 

--------------------------------------------------------------------------------

 

 



A-10

 

--------------------------------------------------------------------------------

 

 



A-11

 

--------------------------------------------------------------------------------

 

 



A-12

 

--------------------------------------------------------------------------------

 

 



A-13

 

--------------------------------------------------------------------------------

 

 



A-14

 

--------------------------------------------------------------------------------

 

 



A-15

 

--------------------------------------------------------------------------------

 

 



A-16

 

--------------------------------------------------------------------------------

 

 



A-17

 

--------------------------------------------------------------------------------

 

 



A-18

 

--------------------------------------------------------------------------------

 

 



A-19

 

--------------------------------------------------------------------------------

 

 



A-20

 

--------------------------------------------------------------------------------

 

 



A-21

 

--------------------------------------------------------------------------------

 

 



A-22

 

--------------------------------------------------------------------------------

 

 



A-23

 

--------------------------------------------------------------------------------

 

 



A-24

 

--------------------------------------------------------------------------------

 

 

 

 

 

A-25

 

--------------------------------------------------------------------------------

 

 

Exhibit B

To

Account Purchase Agreement



 

Permitted Liens

 

NONE

 

 



A-1

 

--------------------------------------------------------------------------------